EXECUTION VERSION







$100,000,000


364-DAY LETTER OF CREDIT AGREEMENT

dated as of September 20, 2019,


by and among


WATFORD HOLDINGS LTD.
as Parent,


WATFORD RE LTD.
as Account Party,


the Lenders referred to herein
as Issuing Lenders


and


LLOYDS BANK CORPORATE MARKETS PLC
as Administrative Agent and L/C Agent





LLOYDS BANK CORPORATE MARKETS PLC
AND BMO CAPITAL MARKETS CORP.
as Joint Lead Arrangers


LLOYDS BANK CORPORATE MARKETS PLC
AND BMO CAPITAL MARKETS CORP.
as Joint Bookrunners


and


BMO CAPITAL MARKETS CORP.
as Syndication Agent

















--------------------------------------------------------------------------------

TABLE OF CONTENTS



PageARTICLE I DEFINITIONS1  Section 1.1Definitions1  Section 1.2Other
Definitions and Provisions19  Section 1.3Accounting Terms20  Section
1.4Rounding20  Section 1.5References to Agreement and Laws20  Section 1.6Times
of Day21  ARTICLE II LETTER OF CREDIT FACILITY21  Section 2.1Letters of
Credit21  Section 2.2Extension Requests22  Section 2.3Expiry Date of Letters of
Credit23  Section 2.4Obligations Absolute24  Section 2.5Interest25  Section
2.6Cash Collateralization of Letters of Credit26  Section 2.7Use of Letters of
Credit27  Section 2.8The L/C Agent27  Section 2.9Permanent Reduction of the
Commitments27  Section 2.10Fees27  ARTICLE III GENERAL LOAN
PROVISIONS28  Section 3.1Manner of Payment; Recovery of Payments28  Section
3.2Evidence of Indebtedness29  Section 3.3Sharing of Payments by
Lenders29  Section 3.4Illegality30  Section 3.5Increased Costs30  Section
3.6Taxes31  Section 3.7Mitigation Obligations; Replacement of Lenders34  Section
3.8Defaulting Lenders35  Section 3.9Provisions Relating to NAIC Qualified
Lenders36  ARTICLE IV CONDITIONS OF CLOSING AND ISSUANCE36  Section
4.1Conditions to Closing and Initial Issuances of Letters of Credit37  Section
4.2Conditions Precedent to the Issuance of Letters of Credit39  











i
350675344

--------------------------------------------------------------------------------








PageARTICLE V REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES40  Section
5.1Organization; Power; Qualification40  Section 5.2Subsidiaries40  Section
5.3Authorization; Enforceability40  Section 5.4Compliance of Agreement, Loan
Documents and Letters of Credit with Laws, Etc.41  Section 5.5Compliance with
Law; Governmental Approvals41  Section 5.6Tax Returns and Payments; Tax
Status41  Section 5.7Intellectual Property Matters41  Section 5.8Environmental
Matters41  Section 5.9Employee Benefit Matters42  Section 5.10Margin
Stock42  Section 5.11Government Regulation42  Section 5.12Financial
Statements42  Section 5.13No Material Adverse Change42  Section
5.14Solvency42  Section 5.15Ownership of Properties43  Section 5.16Insurance
Licenses43  Section 5.17Litigation43  Section 5.18Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions43  Section 5.19Disclosure43  ARTICLE VI
AFFIRMATIVE COVENANTS44  Section 6.1Financial Statements44  Section
6.2Certificates; Other Reports45  Section 6.3Notice of Litigation and Other
Matters45  Section 6.4Preservation of Corporate Existence and Related
Matters46  Section 6.5Maintenance of Property and Licenses46  Section
6.6Insurance46  Section 6.7Payment of Taxes and Other Obligations46  Section
6.8Compliance with Laws and Approvals46  Section 6.9Environmental Laws47  











ii



--------------------------------------------------------------------------------






PageSection 6.10Compliance with ERISA47  Section 6.11Maintenance of Books and
Records; Inspection47  Section 6.12Use of Proceeds47  Section 6.13Compliance
with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions48  Section
6.14Further Assurances48  ARTICLE VII NEGATIVE COVENANTS48  Section
7.1Indebtedness48  Section 7.2Liens49  Section 7.3Investments51  Section
7.4Fundamental Changes51  Section 7.5Asset Dispositions52  Section 7.6Restricted
Payments52  Section 7.7Transactions with Affiliates53  Section 7.8Accounting
Changes; Organizational Documents53  Section 7.9No Further Negative Pledges;
Restrictive Agreements53  Section 7.10Nature of Business54  Section 7.11Sale
Leasebacks54  Section 7.12Financial Strength Rating54  Section 7.13Financial
Covenants54  ARTICLE VIII DEFAULT AND REMEDIES55  Section 8.1Events of
Default55  Section 8.2Remedies57  Section 8.3Rights and Remedies Cumulative;
Non-Waiver; Etc.57  Section 8.4Administrative Agent May File Proofs of
Claim58  ARTICLE IX THE ADMINISTRATIVE AGENT59  Section 9.1Appointment and
Authority59  Section 9.2Rights as a Lender59  Section 9.3Exculpatory
Provisions59  Section 9.4Reliance by the Administrative Agent60  Section
9.5Delegation of Duties60  









iii



--------------------------------------------------------------------------------








PageSection 9.6Resignation of Administrative Agent61  Section 9.7Non-Reliance on
Administrative Agent and Other Lenders62  Section 9.8No Other Duties,
Etc.62  Section 9.9Certain ERISA Matters62  ARTICLE X MISCELLANEOUS63  Section
10.1Notices63  Section 10.2Amendments, Waivers and Consents65  Section
10.3Expenses; Indemnity67  Section 10.4Right of Setoff68  Section 10.5Governing
Law; Jurisdiction, Etc.69  Section 10.6Waiver of Jury Trial70  Section
10.7Injunctive Relief70  Section 10.8Successors and Assigns;
Participations70  Section 10.9Treatment of Certain Information;
Confidentiality74  Section 10.10Performance of Duties75  Section 10.11All Powers
Coupled with Interest75  Section 10.12Survival75  Section 10.13Titles and
Captions75  Section 10.14Severability of Provisions75  Section
10.15Counterparts; Integration; Effectiveness; Electronic Execution75  Section
10.16Term of Agreement76  Section 10.17USA PATRIOT Act; Anti-Money Laundering
Laws76  Section 10.18Reserved76  Section 10.19No Advisory or Fiduciary
Responsibility76  Section 10.20Inconsistencies with Other Documents77  Section
10.21Contractual recognition of Bail-In77  ARTICLE XI GUARANTY77  Section
11.1The Guaranty78  Section 11.2Guaranty Unconditional78  Section 11.3Discharge
Only upon Payment in Full; Reinstatement in Certain Circumstances79  







iv



--------------------------------------------------------------------------------






PageSection 11.4Waiver by the Guarantors79  Section 11.5Subrogation79  Section
11.6Stay of Acceleration79  Section 11.7Continuing Guaranty;
Assignments80  Section 11.8Subordination of Other Obligations80  Section
11.9Additional Guarantors80  










v



--------------------------------------------------------------------------------




EXHIBITSExhibit A-1-Form of Letter of Credit NoticeExhibit A-2-Form of Letter of
CreditExhibit B-Form of Officer’s Compliance CertificateExhibit C-Form of
Assignment and AssumptionExhibit D-Form of Confirming Lender
AgreementSCHEDULESSchedule 1.1-Commitments and Commitment PercentagesSchedule
5.2-SubsidiariesSchedule 7.3-Existing InvestmentsSchedule 7.5-Asset Dispositions







vi



--------------------------------------------------------------------------------



364-DAY LETTER OF CREDIT AGREEMENT, dated as of September 20, 2019, by and among
Watford Holdings Ltd., an exempted company with liability limited by shares
incorporated under the laws of Bermuda, as Parent, Watford Re Ltd., an exempted
company with liability limited by shares incorporated under the laws of Bermuda
and registered as a Class 4 insurer under the Insurance Act 1978, as amended, as
Account Party, the lenders who are party to this Agreement and the lenders who
may become a party to this Agreement pursuant to the terms hereof, as Lenders,
and LLOYDS BANK CORPORATE MARKETS PLC, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Administrative Agent and the Lenders have agreed to make available this
letter of credit facility to the Account Party, subject to the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Account Party” means Watford Re Ltd., an exempted company with liability
limited by shares incorporated under the laws of Bermuda and registered as a
Class 4 insurer under the Insurance Act 1978, as amended.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of members of the
board of directors or the equivalent governing body (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
“Additional Guarantor” has the meaning set forth in Section 11.9.
“Administrative Agent” means Lloyds, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 9.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




--------------------------------------------------------------------------------



“Agent Parties” has the meaning assigned thereto in Section 10.1(e)(ii).
“Agreement” means this 364-Day Letter of Credit Agreement.
“A.M. Best” means A.M. Best Company, Inc.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Lloyds and BMO Capital Markets Corp. as joint lead arrangers.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof, and any issuance of Equity Interests
by any Subsidiary of the Parent to any Person that is not a Credit Party or any
Subsidiary thereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.8), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit C or any other form approved by the
Administrative Agent.
“Availability Period” means the period from and including the Closing Date to,
but not including, the Commitment Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a) in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

2



--------------------------------------------------------------------------------



(b) in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.
“Bank of America Agreement” means that certain amended and restated credit
facility, dated as of November 30, 2017 between, amongst others, Watford Asset
Trust I and Bank of America, N.A.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) Daily LIBOR plus 1.00%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or Daily LIBOR (provided that
clause (c) shall not be applicable during any period in which Daily LIBOR is
unavailable or unascertainable). Notwithstanding the foregoing, in no event
shall the Base Rate be less than 0%.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code or (c) any Person whose assets include (or are deemed to include under
the Plan Assets Regulation or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of the foregoing (a) “employee benefit
plan” or (b) “plan” by reason of such employee benefit plan’s or plan’s
investment in the Person.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday, a legal holiday or a day on which
banks in Hamilton, Bermuda or New York, New York are authorized or required by
law to be closed, and (b) with respect to all determinations by reference to
Daily LIBOR, any day that is a London Banking Day.
“Cash Collateral Account” has the meaning assigned thereto in Section 2.6(a).
“Cash Collateral Date” means the date that is 60 days after the Commitment
Termination Date.
“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of the Lenders as collateral for Letter of
Credit Exposure, cash or deposit account balances in Dollars pursuant to Section
2.6. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral in Dollars and other credit
support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.

3



--------------------------------------------------------------------------------



“Change in Control” means an  event or series of events by which:
(a) at any time, the Parent shall fail to own 100% of the Equity Interests of
the Account Party; or
(b) any Person or group (within the meaning of Sections 13(d)(2) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than Arch Capital Group
Ltd. or its Affiliates) is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the voting Equity Interests of the Parent.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Commitment” means, as to any Lender, the obligation of such Lender to issue
Letters of Credit for the account of the Account Party in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof. The initial Commitment of each
Lender is set forth opposite the name of such Lender on Schedule 1.1.
“Commitment Fee” has the meaning assigned thereto in Section 2.10(b).
“Commitment Termination Date” means the earliest to occur of (a) the Specified
Commitment Termination Date, (b) the date of termination of the entire
Commitments by the Account Party pursuant to Section 2.9, and (c) the date of
termination of the Commitments pursuant to Section 8.2(a); provided that if such
day is not a Business Day, the “Commitment Termination Date” shall be the next
preceding Business Day.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Confirming Lender” means, with respect to any Non-NAIC Qualified Lender, any
other financial institution which is listed on the NAIC Qualified Institution
List that has agreed, by delivery of a confirming lender agreement in
substantially the form of Exhibit D (a “Confirming Lender Agreement”), that such
other financial institution will itself honor the obligations of such Non-NAIC
Qualified Lender in respect of a draft complying with the terms of a Letter of
Credit as if, and to the extent, such other financial institution were the
Issuing Lender originally named on such Letter of Credit.

4



--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means, as of any date of determination with respect
to the Parent and its Subsidiaries on a consolidated basis without duplication,
the sum of all Indebtedness of the Parent and its Subsidiaries determined in
accordance with GAAP and appearing on the liability side of the balance sheet;
provided, however, that (i) Indebtedness incurred under this Agreement, the Bank
of America Agreement, the Lloyds Agreement, the Custodian Bank Agreement (other
than any unsatisfied margin call obligation that has remained outstanding for 30
or more days), the CSI Master Agreement, and custodian agreements permitted by
Section 7.1(c)(iv) and (ii) reimbursement obligations in respect of letters of
credit to the extent such letters of credit (a) are not drawn upon or (b) if
drawn upon, are reimbursed or collateralized by cash or Cash Equivalents, in
each case, shall be excluded from Consolidated Indebtedness.
“Consolidated Net Income” means, for any period, an amount equal to the
consolidated net income of the Parent and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) for such period.
“Consolidated Tangible Net Worth” means, for any period, the total shareholders’
equity of the Parent and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP), less (a) any minority interest in Subsidiaries, (b) any
treasury stock, and (c) (to the extent included) any amount shown in respect of
goodwill arising only on consolidation or other intangible assets of the Parent
and its Subsidiaries and interests of non-members of the Parent and its
Subsidiaries in the Parent’s Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means the letter of credit facility established pursuant to
Article II.
“Credit Parties” means, collectively, the Account Party and each Guarantor.
“CSI Master Agreement” means that certain Master Confirmation of Total Return
Swap Transactions, dated as of August 13, 2018, between the Account bank and
Credit Suisse International (“CSI”), under the ISDA Master Agreement, dated as
of April 24, 2014, between the Account Party and CSI.
“Custodian Bank Agreement” means that certain Collateral Administration
Agreement, dated June 2, 2015, by and among Watford Asset Trust I, Bank of
America, N.A. and U.S. Bank National Association.
“Daily LIBOR” means, the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for an interest period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day, or
a comparable or successor rate which rate is approved by the Administrative
Agent with the consent of the Account Party. Each calculation by the
Administrative Agent of Daily LIBOR shall be conclusive and binding for all
purposes, absent manifest error. To the extent a comparable or successor rate is
approved by the Administrative Agent and the Account Party in connection
herewith, the approved rate shall be applied in a manner consistent with
5



--------------------------------------------------------------------------------



market practice as reasonably determined by the Administrative Agent and the
Account Party; provided that if such market practice is reasonably determined by
the Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent
and the Account Party. Notwithstanding the foregoing, in no event shall Daily
LIBOR be less than 0%.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event which with the passage of time, the giving of notice
or any other condition, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 3.8(b), any Lender that (a) has
failed to pay to the Administrative Agent, the L/C Agent or any other Lender any
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Account Party, the Administrative Agent or the
L/C Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Account Party, to confirm in writing to the Administrative Agent
and the Account Party that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Account party), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.8(b)) upon delivery of written notice of such determination to the Account
Party, the L/C Agent, and each Lender.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.8 (subject to such consents, if any, as may be
required under Section 10.8). Notwithstanding the foregoing, unless otherwise
agreed by the Parent, a Person must be a NAIC Qualified Lender to qualify as an
Eligible Assignee.

6



--------------------------------------------------------------------------------



“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or, solely for
purposes of Section 412 of the Code, Section 414(m) or (o) of the Code.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Evergreen Letter of Credit” has the meaning assigned thereto in Section 2.3.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed
7



--------------------------------------------------------------------------------



as a result of such Recipient being organized under the laws of, or having an
office or fixed place of business or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Commitment (other than pursuant to an assignment
request by the Account Party under Section 3.7(b)) or (ii) such Lender changes
its Lending Office, except in each case to the extent that, pursuant to Section
3.6, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.6(g) and (d) any federal
withholding Taxes imposed under FATCA.
“Existing Agreements” means the Bank of America Agreement, the Custodian Bank
Agreement, the Lloyds Agreement and the CSI Master Agreement.
“Existing LC Agreements” means the Bank of America Agreement and the Lloyds
Agreement.
“Extension Request” has the meaning assigned thereto in Section 2.2.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the IRS, the United States government or any governmental or
taxation authority in the United States.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Final Expiry Date” means the date when the Final Maturity Date has occurred,
all Letters of Credit have expired or terminated and all Obligations owing
hereunder and in the other Loan Documents have been paid in full (other than
contingent obligations for which no claim has been made).
“Final Maturity Date” means the first anniversary of the Commitment Termination
Date.
“Financial Strength Rating” means, as to any Person, the rating that has been
most recently announced by A.M. Best as the “financial strength rating” of such
Person.
“Fiscal Quarter” means each fiscal quarter of the Parent and its Subsidiaries.

8



--------------------------------------------------------------------------------



“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank,
any securities exchange, or any self-regulating organization (including the
NAIC)).
“Guarantor” means the Parent and each Additional Guarantor.
“Guaranty” means the undertakings by the Guarantors under Article XI.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

9



--------------------------------------------------------------------------------



“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;
(c) all obligations of such Person under the Custodian Bank Agreement and the
CSI Master Agreement;
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current ordinary course trade accounts payable,
deferred compensation and any purchase price adjustment, earn-out, contingent
payment or deferred payment of a similar nature incurred in connection with an
acquisition);
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien on property owned or acquired by such Person whether or not the
Indebtedness secured thereby has been assumed, provided that the amount of
Indebtedness of such Person shall be the lesser of (i) the fair market value of
such property at such date of determination (determined in good faith by the
Parent) and (ii) the amount of such Indebtedness of such other Person;
(f) all guarantees by such Person of Indebtedness of others;
(g) all capital lease obligations of such Person;
(h) all direct or contingent reimbursement obligations of such Person with
respect to surety bonds, letters of credit, bankers’ acceptances and bank
guaranties (in each case, whether or not drawn or matured) in the stated amount
thereof;
(i) any Indebtedness of a partnership in which such Person is a general partner
unless such Indebtedness is nonrecourse to such Person; and
(j) all contingent liabilities of such Person in connection with the foregoing,
provided, that notwithstanding the foregoing, for all purposes hereof, the
Indebtedness of any Person shall not include (a) obligations and guarantees with
respect to Policies and products underwritten by Insurance Subsidiaries,
including insurance and reinsurance policies, annuities, performance and surety
bonds, assumptions of liabilities and any related contingent obligations, (b)
Reinsurance Agreements and fronting arrangements and guarantees thereof, (c)
obligations in respect of swap contracts, hedges or similar arrangements for the
purposes of providing capital with respect to insurance-related risks entered
into in the ordinary course of business, and (d) obligations arising under
deferred compensation plans in effect on the date hereof or which have been
approved by the board of directors of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

10



--------------------------------------------------------------------------------



“Indemnitee” has the meaning assigned thereto in Section 10.3(b).
“Information” has the meaning assigned thereto in Section 10.9.
“Insurance Regulatory Authority” means, with respect to any Subsidiary of the
Parent, the insurance department or similar Governmental Authority charged with
regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
“Insurance Subsidiary” means any Subsidiary of the Parent the ability of which
to pay dividends is regulated by an Insurance Regulatory Authority or that is
otherwise required to be regulated thereby in accordance with the applicable law
of its jurisdiction of domicile.
“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person, (b) makes any Acquisition or (c) makes or permits to exist,
directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the Stated Amount of, such Letter
of Credit; and the terms “issued”, “issuing” and “issuance” have correlative
meanings.
“Issuing Lender” means, with respect to any Letter of Credit, the Lenders who
have issued such Letter of Credit.
“L/C Agent” means Lloyds, in such capacity.
“L/C Disbursement” means, with respect to any Letter of Credit, any payment made
by an Issuing Lender pursuant thereto.
“Lender” means the Persons listed on Schedule 1.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Letters of Credit.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any Letter of Credit Notice therefor and any other applications,
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or
11



--------------------------------------------------------------------------------



providing for the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit.
“Letter of Credit Exposure” means, at any time for each Lender, such Lender’s
Ratable Share of the sum of (i) the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the aggregate amount of all outstanding Reimbursement
Obligations in respect of Letters of Credit at such time.
“Letter of Credit Fee” has the meaning assigned thereto in Section 2.10(c).
“Letter of Credit Notice” has the meaning assigned thereto in Section 2.1(b).
“Letters of Credit” means Letters of Credit issued pursuant to Section 2.1.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease obligation or other title retention agreement relating to such
asset.
“Lloyds” means Lloyds Bank Corporate Markets PLC, a public limited company
organized under the laws of England and Wales.
“Lloyds Agreement” means that certain standby letter of credit facility letter
dated May 19, 2014 between the Account Party and Lloyds (as amended and modified
by letter amendments dated May 27, 2014, May 18, 2015, May 19, 2016, May 17,
2017, May 16, 2018 and May 14, 2019).
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Mandate Letter (solely with respect to the annual
administrative agent fee described therein).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Mandate Letter” means that certain Mandate Letter dated as of June 21, 2019
between the Account Party and Lloyds.
“Material Adverse Effect” means, with respect to Parent and its Subsidiaries,
(a) a material adverse effect on the operations, business, properties or
financial condition of such Persons, taken as a whole, (b) a material impairment
of the ability of any such Person to perform its payment and collateral
obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) an impairment of the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.
“Material Subsidiaries” means, collectively, each Subsidiary that is a Credit
Party and each other Subsidiary that is a “significant subsidiary” as such term
is defined in Regulation S-X.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and to which
any Credit Party or any ERISA Affiliate is making, or is
12



--------------------------------------------------------------------------------



accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“NAIC Qualified Institution List” has the meaning assigned thereto in the
definition of “NAIC Qualified Lender.”
“NAIC Qualified Lender” means, at any time, any Lender listed on the “NAIC List
of Qualified U.S. Financial Institutions” maintained by the securities valuation
office of the NAIC as issuers of letters of credit for which reinsurance reserve
credit can be given (the “NAIC Qualified Institution List”) at such time and
acting through the legal entity so listed.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 10.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” means, in respect of any Extension Request, any Lender
that does not agree to such Extension Request in accordance with Section 2.2 on
or before the date which is 60 days prior to the then applicable Specified
Commitment Termination Date.
“Non-Extension Notice Date” has the meaning assigned thereto in Section 2.3.
“Non-NAIC Qualified Lender” means, at any time, any Lender that is not a NAIC
Qualified Lender at such time.
“Notice of Non-Extension” has the meaning assigned thereto in Section 2.3.
“Obligations” means all principal of and interest (including interest and fees
accruing after the filing of a petition or commencement of a case by or with
respect to any Credit Party seeking relief under any applicable Debtor Relief
Laws, whether or not the claim for such interest and fees is allowed in such
proceeding) on the Reimbursement Obligations and all fees, expenses,
indemnities, liabilities, financial accommodations, covenants, duties and other
obligations owing, due or payable at any time by any Credit Party to the
Administrative Agent, the L/C Agent, any Issuing Lender, any Lender or any other
Person entitled thereto, under this Agreement or any of the other Loan
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Parent substantially in the form attached as
Exhibit B.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in
13



--------------------------------------------------------------------------------



any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
‎Section 3.7).
“Parent” means Watford Holdings Ltd., an exempted company with liability limited
by shares incorporated under the laws of Bermuda.
“Parent Materials” has the meaning assigned thereto in Section 10.1(e)(i).
“Participant” has the meaning assigned thereto in Section 10.8(d).
“Participant Register” has the meaning assigned thereto in Section 10.8(d).
“Party” means a party to this Agreement.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Liens” means the Liens permitted pursuant to Section 7.2.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension by such Person of any
Indebtedness of such Person; provided that the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended, plus any accrued interest, premium, fees,
expenses and other amounts incurred in connection therewith and the amount of
any existing commitments unutilized thereunder.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan Assets Regulation” means the U.S. Department of Labor regulation at
29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

14



--------------------------------------------------------------------------------



“Policies” means all insurance and annuity policies and contracts, guaranteed
interest contracts, guaranteed investment contracts, and funding agreements, and
similar undertakings or arrangements (including riders to any such policies or
contracts, certificates issued with respect to life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Insurance
Subsidiary and any coinsurance agreements entered into or to be entered into by
any Insurance Subsidiary.
“Preference Shares” means the Parent's 8½% Cumulative Redeemable Preference
Shares, par value $0.01 per share, listed on The Nasdaq Global Select Market as
of the Closing Date.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Process Agent” has the meaning assigned thereto in Section 10.5(d).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect or, if the Commitment Termination Date has occurred,
the Ratable Share of each Lender shall be determined by dividing such Lender’s
outstanding Letter of Credit Exposure by the aggregate of all outstanding Letter
of Credit Exposure as of any date of determination.
“Recipient” means (a) the Administrative Agent, and (b) any Lender or Issuing
Lender, as applicable.
“Register” has the meaning assigned thereto in Section 10.8(c).
“Reimbursement Obligation” means the obligation of the Account Party to
reimburse the applicable Issuing Lenders for any payment made by such Issuing
Lenders under, or in respect of, any Letter of Credit, together with interest
thereon payable as provided herein.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned thereto in Section 9.6(b).

15



--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders having Letter of Credit Exposures
representing more than fifty percent (50%) of the aggregate Letter of Credit
Exposures of all Lenders. The Letter of Credit Exposure of (i) any Defaulting
Lender and (ii) any Lender that ceases to be a NAIC Qualified Lender (unless
such Lender has in effect a Confirming Lender Agreement with a Person which is
listed on the NAIC Qualified Institution List to act as a Confirming Lender in
accordance with Section 3.9), in each case, shall be disregarded in determining
Required Lenders at any time.
“Resignation Effective Date” has the meaning assigned thereto in Section 9.6(a).
“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Credit Parties and reasonably acceptable to the Administrative Agent; provided
that, to the extent requested thereby, the Administrative Agent shall have
received a certificate of such Person certifying as to the incumbency and
genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” means any dividend on, or the making of any payment or
other distribution on account of, or the purchase, redemption, retirement or
other acquisition (directly or indirectly) of, or the setting apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or the making of any distribution of cash, property or
assets to the holders of any Equity Interests of any Credit Party or any
Subsidiary thereof on account of such Equity Interests.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw Hill
Financial and any successor thereto.
“Sanctioned Country” means at any time, a country, territory or region which is
itself the subject or target of any Sanctions (including, but not limited to, as
of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by, or otherwise the
subject of any sanctions administered by, OFAC (including, without limitation,
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the Canadian government, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the Canadian
government,
16



--------------------------------------------------------------------------------



the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority with jurisdiction over any Lender, the Parent or any of its
Subsidiaries or Affiliates.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
“Senior Notes” means the Parent's $175,000,000 Senior Notes due 2029, having a
fixed-rate coupon of 6.50%.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Commitment Termination Date” means September 19, 2020 subject to any
agreed extension of such date pursuant to Section 2.2.
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Parent.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

17



--------------------------------------------------------------------------------



“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or would reasonably be expected
to result in liability of any Credit Party: (a) a “reportable event” described
in Section 4043 of ERISA for which the thirty (30) day notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a
substantial cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041(c) of ERISA, if the plan
assets are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC under Section 4042 of ERISA, or (e) the occurrence of
any event that could lead to the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC under
Section 4042 of ERISA, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA, or (g) the determination
that any Pension Plan is considered an “at-risk” plan within the meaning of
Section 430 of the Code or Section 303 of ERISA or the determination that any
Multiemployer Plan is in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA, or (h) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (i) any event or condition
which results in the insolvency of a Multiemployer Plan under Section 4245 of
ERISA, or (j) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of any proceeding to terminate a Multiemployer Plan pursuant to section 4042 of
ERISA, or (k) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Credit Party or any ERISA Affiliate, or (l) the failure to satisfy the
minimum funding standard of Section 412 or 430 of the Code or Section 302 or 303
of ERISA, whether or not waived, with respect to any Pension Plan, or (m) the
occurrence of a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA with respect to any Employee Benefit
Plan, or (n) the failure of any Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code to so qualify, or the failure of any trust
forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Code, or (o) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan.
“Threshold Amount” means as of any date of determination, the greater of (a)
five percent (5%) of Consolidated Tangible Net Worth determined as of the last
day of the most recently ended Fiscal Quarter, and (b) $50,000,000.
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“United States” and “U.S.” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

18



--------------------------------------------------------------------------------



“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
Parent and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than Parent and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means:
(a) in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;
(b) in relation to any other applicable Bail-In Legislation:
(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that Bail-In Legislation; and
(c) in relation to any UK Bail-In Legislation:
(i) any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and
19



--------------------------------------------------------------------------------



intangible assets and properties, including cash, securities, accounts and
contract rights, (i) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form and
(j) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

SECTION 1.3 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either a
Credit Party or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Credit Parties shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Credit Parties
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary contained herein, in the event of an
accounting change after the date hereof requiring leases to be capitalized, only
those leases that would constitute capital leases in conformity with GAAP on the
date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

SECTION 1.4 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


20



--------------------------------------------------------------------------------



SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II 

LETTER OF CREDIT FACILITY

SECTION 2.1 Letters of Credit.
(a) General. At the request of the Account Party, each Lender agrees, on and
subject to the terms and conditions of this Agreement, to issue Letters of
Credit for the account of the Account Party in Dollars from time to time during
the Availability Period. Each Letter of Credit shall be issued severally by all
of the Lenders acting through the L/C Agent, at the time of issuance as a single
multi-bank letter of credit, and shall be substantially in the form of Exhibit
A-2 with such changes therein as the L/C Agent (in consultation with the Account
Party) determines are acceptable to it and not adverse to the interests of the
Lenders in any material respect.
(b) Notice of Issuance. To request the issuance of a Letter of Credit, the
Account Party shall hand deliver or transmit by facsimile (or transmit by
electronic communication, if arrangements for doing so have been reasonably
approved by the L/C Agent; provided that the L/C Agent hereby approves such
electronic communication delivered by email) to the L/C Agent and the
Administrative Agent (which shall promptly notify the Lenders) not later than
11:00 a.m. two (2) Business Days in advance of the requested date of issuance
(or such shorter period as is acceptable to the L/C Agent, including any request
for the issuance of a Letter of Credit on the Closing Date, subject to approval
by the L/C Agent) a letter of credit notice substantially in the form of Exhibit
A-1 (with such changes as the L/C Agent shall reasonably deem appropriate) or
other electronic notice reasonably acceptable to the L/C Agent (a “Letter of
Credit Notice”) requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed, extended or increased, as the case
may be, and specifying: (A) the date of issuance (which shall be a Business
Day), (B) the date on which such Letter of Credit is to expire (which shall
comply with Section 2.3), (C) the Stated Amount of such Letter of Credit (it
being agreed that all Letters of Credit shall be issued in Dollars), (D) the
name and address of the beneficiary thereof, and (E) such other information as
shall be necessary to prepare, amend, renew, extend or increase, as the case may
be, such Letter of Credit, it being understood and agreed that Letters of Credit
may be extended and renewed in accordance with Section 2.3. It is the intention
of the parties to this Agreement that Letters of Credit issued to support
reinsurance-related obligations shall have terms and conditions necessary to
qualify such Letters of Credit as permissible collateral under applicable law
and, subject to the terms and conditions of this Agreement, the Issuing Lenders
agree to issue such Letters of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Notice or other Letter of Credit Document submitted by the
Account Party to, or entered into by the Account Party with, the L/C Agent
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(c) Obligation of Lenders. The obligation of any Issuing Lender under any Letter
of Credit shall be several and not joint and shall be in an amount equal to such
Issuing Lender’s Ratable Share of the aggregate Stated Amount of such Letter of
Credit at the time such Letter of Credit is issued (subject to any amendments to
such Letter of Credit expressly permitted hereunder) and each Letter of Credit
shall expressly so provide. Absent the prior written consent of each Issuing
Lender, no Letter of Credit may be issued that would vary the several and not
joint nature of the obligations of the Issuing Lenders thereunder as provided in
this Section 2.1(c). The failure of any Issuing Lender to make any L/C
21



--------------------------------------------------------------------------------



Disbursement in respect of any Letter of Credit on any date shall not relieve
any other Issuing Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Issuing Lender shall be responsible for the failure
of any other Issuing Lender to make its L/C Disbursement in respect of any
Letter of Credit. Concurrently with or promptly following any change in
Commitments pursuant to Section 10.8 (to the extent agreed to between the
assigning Lender and the assignee) or any other event or circumstance resulting
in a change in the Ratable Shares of the Lenders, the L/C Agent shall amend or
replace each outstanding Letter of Credit to reflect the new Ratable Shares of
the applicable Issuing Lenders. Until a Letter of Credit has been so amended or
replaced, the Issuing Lenders (both before and after giving effect to the change
in Ratable Shares) shall be deemed to have irrevocably and unconditionally sold
and purchased participations in such Letter of Credit (including each drawing
made thereunder and the obligations of the Account Party under this Agreement
with respect thereto and any Cash Collateral or other security therefor or
guaranty pertaining thereto) as necessary to give effect to the change in
Ratable Shares.
(d) Issuance Administration. Each Letter of Credit shall be executed and
delivered by the L/C Agent in the name and on behalf of, and as attorney-in-fact
for, each Issuing Lender, and the L/C Agent shall act under each Letter of
Credit, and each Letter of Credit shall expressly provide that the L/C Agent
shall act, as the agent of each such Issuing Lender to (i) execute and deliver
such Letter of Credit, (ii) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Letter of Credit, (iii)
determine whether such drafts, demands and documents are in compliance with the
terms and conditions of such Letter of Credit, (iv) notify such Issuing Lender
and the Account Party that a valid drawing has been made and the date that the
related L/C Disbursement is to be made and (v) exercise all rights held by the
issuer of a letter of credit under the documents for which such Letter of Credit
shall provide credit enhancement (or designate any Person as its representative
for all such purposes under such documents); provided that the L/C Agent shall
have no obligation or liability for any L/C Disbursement under such Letter of
Credit (other than in its capacity as an Issuing Lender), and each Letter of
Credit shall expressly so provide. Each Issuing Lender hereby irrevocably
appoints and designates the L/C Agent as its attorney-in-fact, acting through
any duly authorized officer, to execute and deliver in the name and on behalf of
such Issuing Lender each Letter of Credit to be issued by such Issuing Lender
hereunder and to take such other actions contemplated by this Section 2.1(d).
Promptly upon the request of the L/C Agent, each Issuing Lender will furnish to
the L/C Agent such additional powers of attorney or other evidence as any
beneficiary of any Letter of Credit may reasonably request in order to
demonstrate that the L/C Agent has the power to act as attorney-in-fact for such
Issuing Lender to execute and deliver such Letter of Credit.
(e) Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any time specified in
the text of the relevant Letter of Credit), examine all documents purporting to
represent a demand for payment under a Letter of Credit. The L/C Agent shall
promptly after such examination and before such L/C Disbursement notify each
applicable Issuing Lender and the Account Party by telephone (confirmed by
facsimile or email) of such demand for payment. With respect to any demand for
payment made under a Letter of Credit which the L/C Agent has informed the
applicable Issuing Lenders is valid, each such Issuing Lender will promptly make
a L/C Disbursement in respect of such Letter of Credit in accordance with the
amount of its liability under such Letter of Credit and this Agreement, and such
L/C Disbursement is to be made to the account of the L/C Agent most recently
designated by it for such purpose by notice to the Issuing Lenders. The L/C
Agent will make such L/C Disbursement available to the beneficiary of such
Letter of Credit by promptly crediting the amounts so received, in the funds so
received, to the account identified by such beneficiary in connection with such
demand for such L/C Disbursement. Promptly following any L/C Disbursement
22



--------------------------------------------------------------------------------



by any Issuing Lender in respect of any Letter of Credit, the L/C Agent will
notify the Account Party of such L/C Disbursement.
(f) Reimbursement. The Account Party agrees that it shall reimburse the
applicable Issuing Lenders in respect of any L/C Disbursement made under the
Letters of Credit by paying to the Administrative Agent an amount in Dollars
equal to the amount of such L/C Disbursement, with interest payable thereon as
provided in Section 2.5, no later than 2:00 p.m., New York time, on the first
Business Day after the date of the L/C Disbursement. The Account Party’s
obligation to reimburse the Issuing Lenders with respect to the Reimbursement
Obligations shall be absolute and unconditional and subject to the provisions of
Section 3.1.

SECTION 2.2 Extension Requests.
No earlier than 120 days and no later than 90 days prior to the Specified
Commitment Termination Date, the Account Party shall have the ability to request
a 364-day extension (an “Extension Request”) of the then applicable Specified
Commitment Termination Date by delivering a copy of such Extension Request to
the Administrative Agent, the L/C Agent, each Issuing Lender and each Lender. If
the Account Party makes an Extension Request, each Issuing Lender and Lender
shall have the option, in its sole discretion, to accept such Extension Request.
Each Issuing Lender and Lender hereby agrees to deliver written notice of its
decision to accept or decline such Extension Request to the Account Party on or
before the date which is 60 days prior to the Specified Commitment Termination
Date. If each Issuing Lender and Lender either (i) delivers written notice to
each of the other parties hereto confirming its acceptance of such Extension
Request on or before the date which is 60 days prior to such Specified
Commitment Termination Date, or (ii) in the case of any Non-Extending Lender, is
replaced in accordance with Section 3.7(b), then the then applicable Specified
Commitment Termination Date shall be extended by 364 days subject to
satisfaction of the following conditions:
(a) if applicable, the Account Party shall have paid an extension fee to the
Administrative Agent for the benefit of the Lenders;
(b) the Administrative Agent shall have received a certificate from a
Responsible Officer of Parent to the effect that (i) no Event of Default or
Default has occurred and is continuing on the date on which the Account Party
made such Extension Request or on the date of such extension, and (ii) each of
the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty are true and
correct in all respects, on and as of the date of such extension with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date); and
(c) the Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to such
extension.

SECTION 2.3 Expiry Date of Letters of Credit. Each Letter of Credit shall expire
at or prior to the earlier of (a) the close of business on the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year after the date of such extension), or (b) the Final
Maturity Date; provided, however, if the Account Party so requests in any
applicable Letter of Credit Notice, the L/C Agent agrees to issue a Letter of
Credit that provides for the automatic extension for a
23



--------------------------------------------------------------------------------



successive period of one year (but not beyond the Final Maturity Date) (each, an
“Evergreen Letter of Credit”) unless and until the L/C Agent shall have
delivered prior written notice of non-extension to the beneficiary of such
Letter of Credit (a “Notice of Non-Extension”) no later than the date (the
“Non-Extension Notice Date”) to be agreed upon by the Account Party and the L/C
Agent at the time such Letter of Credit is issued. Once an Evergreen Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Agent to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Final Maturity Date; provided,
however, that the L/C Agent shall not permit any such extension, nor shall it be
required to extend such Letter of Credit, if (x) the L/C Agent has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit (as extended) under the terms hereof (by reason of
the provisions of Section 4.2), (y) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, the Required Lenders or the Account Party that one or more
of the applicable conditions specified in Section 4.2 is not then satisfied or
(z) the Commitment Termination Date has occurred.

SECTION 2.4 Obligations Absolute.
(a) The Reimbursement Obligations of the Account Party with respect to a L/C
Disbursement under any Letter of Credit shall be unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
any Letter of Credit Document under all circumstances, including the following
circumstances:
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any other agreement or instrument relating thereto;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Account Party in respect of any Loan
Document or any other amendment or waiver of or any consent to departure from
all or any of the Loan Documents;
(iii) the existence of any claim, set-off, defense or other right that the
Account Party may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Lender, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Loan Document or any unrelated transaction;
(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v) payment by any Issuing Lender under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations; or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense
24



--------------------------------------------------------------------------------



available to, or a discharge of, any Credit Party or any other guarantor, other
than as may be expressly set forth in this Agreement.
(b) None of the Administrative Agent, the L/C Agent, any Issuing Lender or any
Lender, or any of their Related Parties, shall have any liability or
responsibility to any Credit Party by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the L/C Agent from liability to the
Account Party to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Account Party to
the extent permitted by applicable law) suffered by the Account Party that are
caused by the gross negligence or willful misconduct of the L/C Agent (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. It is expressly understood and
agreed that (i) the acceptance by the L/C Agent of documents that appear on
their face to comply with the terms of a Letter of Credit, without
responsibility for further investigation, (ii) the exclusive reliance by the L/C
Agent on the documents presented to it under a Letter of Credit as to any and
all matters set forth therein, including the amount of any draft presented under
such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the L/C Agent.

SECTION 2.5 Interest.
(a) Interest Unless the Account Party reimburses each L/C Disbursement made in
respect of Letters of Credit in full on the date such L/C Disbursement is made,
the unpaid amount of the Reimbursement Obligation thereof shall bear interest
from the date of each L/C Disbursement until such amount shall be paid in full
at the Base Rate plus an additional 2% per annum, payable on demand.
(b)  Default Rate. Subject to Section 8.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 8.1(h) or
Section 8.1(i), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, all
outstanding Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to the Base Rate plus two percent (2%)
and all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest and fees shall continue to accrue on the
Obligations after the filing by or against any Credit Party of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law.
(c) Interest Computation. All computations of interest with respect to the Base
Rate when the Base Rate is determined by the Prime Rate shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest provided hereunder shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

25



--------------------------------------------------------------------------------



(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Account Party any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Account Party not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Account Party under Applicable Law.

SECTION 2.6 Cash Collateralization of Letters of Credit.
(a) If (A) as of the Cash Collateral Date, any Letter of Credit may for any
reason remain outstanding, (B) any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Account Party to Cash Collateralize the aggregate Letter of Credit Exposure
pursuant to Section 8.2(b), or (C) the aggregate Letter of Credit Exposure for
all Lenders at any time exceeds the aggregate Commitments (without giving effect
to the termination thereof pursuant to clause (a) of the definition of
Commitment Termination Date), then in each case, the Account Party shall deliver
to the Administrative Agent as Cash Collateral an amount of cash in Dollars
equal to 100% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder);
provided that in the case of clause (C) above, the Account Party shall only be
required to deliver an amount of Cash Collateral equal to the amount by which
the aggregate Letter of Credit Exposure exceeds the aggregate Commitments. The
Administrative Agent shall deposit such cash in a special collateral account of
the Account Party pursuant to arrangements satisfactory to the Administrative
Agent (such account, the “Cash Collateral Account”) for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders. If at any time the
Administrative Agent shall determine that the Cash Collateral exceeds the amount
required hereunder, the Administrative Agent shall promptly, and in any event
within two (2) Business Days following such determination, release such excess
Cash Collateral to the Account Party.
(b) The Account Party hereby grants to the Administrative Agent, for the benefit
of the Issuing Lenders, a Lien upon and security interest in its Cash Collateral
Account and all amounts held therein from time to time as security for the
Letter of Credit Exposure of the Account Party, and for application to its
aggregate Obligations, as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account for the benefit of the Issuing Lenders and the
Account Party shall have no interest therein except as set forth in Section
2.6(c). Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of the Account
Party (unless an Event of Default shall have occurred and be continuing, in
which case the determination as to investments shall be made at the option and
in the discretion of the Administrative Agent), amounts in the Cash Collateral
Account shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account.
(c) In the event of a drawing, and subsequent payment by any Issuing Lender,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor. Any amounts
26



--------------------------------------------------------------------------------



remaining in any Cash Collateral Account (including interest and profits) after
the expiration of the Letters of Credit and the reimbursement in full of the
Issuing Lenders for all of their respective obligations thereunder (other than
contingent obligations for which no claim has been made) shall be held by the
Administrative Agent, for the benefit of the Account Party, to be applied
against the Obligations of the Account Party in such order and manner as the
Administrative Agent may direct. If the Account Party is required to provide
cash collateral pursuant hereto, such amount (including interest and profits),
to the extent not applied as aforesaid, shall be returned to the Account Party,
provided that after giving effect to such return (i) the aggregate Letter of
Credit Exposure would not exceed the aggregate Commitments at such time and (ii)
no Default or Event of Default shall have occurred and be continuing at such
time. If the Account Party is required to provide cash collateral as a result of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Account Party within two (2) Business Days after all Events
of Default have been cured or waived.

SECTION 2.7 Use of Letters of Credit. The Letters of Credit shall be available
for, and the Account Party agrees that it shall use its Letters of Credit to
support, its insurance obligations, obligations under reinsurance agreements and
retrocession agreements to which it is a party and similar risk obligations.

SECTION 2.8 The L/C Agent. The L/C Agent shall act on behalf of the Lenders with
respect to any Letters of Credit issued or administered by it and the documents
associated therewith, and the L/C Agent shall have all of the rights, benefits
and immunities (i) provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered in connection with Letters of
Credit issued or proposed to be issued by it or administered by it and any
documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Agent with respect
to such acts or omissions, and (ii) as additionally provided herein with respect
to the L/C Agent.

SECTION 2.9 Permanent Reduction of the Commitments. The Account Party shall have
the right at any time and from time to time, upon at least three Business Days’
prior irrevocable written notice to the Administrative Agent, to permanently
reduce, without premium or penalty, (i) the entire Commitments at any time or
(ii) portions of the Commitments, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Commitments shall be applied to the Commitment of
each Lender according to its Ratable Share. All Commitment Fees accrued until
the effective date of any termination of the Commitment shall be paid on the
effective date of such termination. If the aggregate amount of all outstanding
Letter of Credit Exposure exceeds the aggregate Commitment as so reduced, the
Account Party shall be required to deposit cash collateral in Dollars in a Cash
Collateral Account in accordance with Section 2.6 in the amount of such excess.

SECTION 2.10 Fees. The Credit Parties agree to pay the following amounts:
(a) The Account Party agrees to pay the fees required under the Mandate Letter
when due and payable as required by the terms thereof;
(b) The Account Party agrees to pay to the Administrative Agent, for the account
of each Lender, a commitment fee (a “Commitment Fee”), for each calendar quarter
(or portion thereof) at a per annum rate equal to 0.30% on such Lender’s Ratable
Share of the average daily aggregate unused portion of the Commitments, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date and (ii) on the Commitment
Termination Date;
(c) The Account Party agrees to pay to the Administrative Agent, for the account
of each Lender, a letter of credit fee (the “Letter of Credit Fee”) for each
calendar quarter (or portion thereof) in respect of all Letters of Credit issued
and outstanding during such quarter, at a per annum rate equal to 1.75% on such
Lender’s Ratable Share of the average daily aggregate Stated Amount of such
Letters of
27



--------------------------------------------------------------------------------



Credit; provided that such rate shall be reduced from 1.75% to 0.20% during any
period in which all Letters of Credit have been Cash Collateralized in
accordance with the terms hereof or otherwise backstopped in a manner and on
terms satisfactory to the Administrative Agent. The Letter of Credit Fee shall
be due and payable quarterly in arrears (i) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the Closing
Date through the Final Maturity Date, (ii) on the Final Maturity Date and (iii)
on the Final Expiry Date;
(d) The Account Party agrees to pay to the Administrative Agent, for its own
account, the annual administrative fee described in the Mandate Letter, on the
terms, in the amount and at the times set forth therein; and
(e) The Account Party agrees to pay to the L/C Agent such reasonable fees and
expenses as the L/C Agent customarily requires in connection with the issuance,
amendment, transfer, negotiation, processing and/or administration of letters of
credit.

ARTICLE III 

GENERAL LOAN PROVISIONS

SECTION 3.1 Manner of Payment; Recovery of Payments.
(a) Each payment by the Account Party on account of the principal of or interest
on the Reimbursement Obligations or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 2:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made, subject to Section 3.6, without any setoff, counterclaim or
deduction whatsoever. Any payment received after such time but before 3:00 p.m.
on such day shall be deemed a payment on such date for the purposes of Section
8.1, but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 3:00 p.m. shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each such Lender at its address for notices set forth
herein its Ratable Share of such payment and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Section 3.5,
Section 3.6 or Section 10.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. If any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment. Notwithstanding the foregoing, if there exists a Defaulting Lender each
payment by the Account Party to such Defaulting Lender hereunder shall be
applied in accordance with Section 3.8(a)(ii).
(b) The Credit Parties agree that to the extent any Credit Party makes a payment
or payments to or for the account of the Administrative Agent, any Lender or any
Issuing Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.

28



--------------------------------------------------------------------------------



(c) If any amounts distributed by the Administrative Agent to any Lender or any
Issuing Lender are subsequently returned or repaid by the Administrative Agent
to the applicable Credit Party, its representative or successor in interest, or
any other Person, whether by court order, by settlement approved by such Lender
or such Issuing Lender, or pursuant to applicable law, such Lender or such
Issuing Lender will, promptly upon receipt of notice thereof from the
Administrative Agent, pay the Administrative Agent such amount. If any such
amounts are recovered by the Administrative Agent from such Credit Party, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders or the Issuing Lenders on
the same basis as such amounts were originally distributed.

SECTION 3.2 Evidence of Indebtedness.
(a) Letters of Credit. The Letters of Credit issued by each Issuing Lender shall
be evidenced by one or more accounts or records maintained by such Issuing
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Issuing
Lender shall be conclusive, absent manifest error, of the Letters of Credit
issued by the applicable Issuing Lenders and the fees thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Account Party hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Issuing Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

SECTION 3.3 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such obligations (other than pursuant to
Section 3.5, Section 3.6 or Section 10.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in such obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts owing them; provided that:
(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(b) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Credit Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.6 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
interests in Letters of Credit to any assignee or participant, other than to any
Credit Party or any of their Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).

29



--------------------------------------------------------------------------------



Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 3.4 Illegality. If, in any applicable jurisdiction, the Administrative
Agent, any Issuing Lender or any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender to (i)
perform any of its obligations hereunder or under any other Loan Document, (ii)
to fund or maintain its participation in any Letter of Credit or (iii) issue,
make, maintain, fund or charge interest or fees with respect to any Letter of
Credit, such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Account Party, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest or fees with respect to any such Letter of Credit shall
be suspended, and to the extent required by Applicable Law, cancelled. Upon
receipt of such notice, the Credit Parties shall, (A) Cash Collateralize that
Person’s participation in such Letters of Credit or other applicable Obligations
in accordance with Section 2.6 occurring after the Administrative Agent has
notified the Account Party or, if earlier, the date specified by such Person in
the notice delivered to the Administrative Agent (being no earlier than the last
day of any applicable grace period permitted by Applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

SECTION 3.5 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender or any Issuing Lender;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Account Party shall promptly
pay to any such Lender, such Issuing Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements,
30



--------------------------------------------------------------------------------



has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Lender or the Lenders,
to a level below that which such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or such Issuing Lender’s
policies and the policies of such Lender’s or such Issuing Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon written request of such Lender or such Issuing Lender the Account Party
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered. It is acknowledged that this Agreement is being entered into
by the Lenders on the understanding that the Lenders will not be required to
maintain capital against their Commitment under current Applicable Laws,
regulations and regulatory guidelines. In the event the Lenders shall be advised
by any Governmental Authority or shall otherwise determine on the basis of
pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that the Lenders will be entitled to make claims under
this Section (each such claim to be made within a reasonable period of time
after the period to which it relates) based upon market requirements prevailing
on the date hereof for commitments under comparable credit facilities against
which capital is required to be maintained.
(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Account Party, shall
be conclusive absent manifest error. The Account Party shall pay such Lender or
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Account
Party shall not be required to compensate any Lender or any Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Account Party of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

SECTION 3.6 Taxes.
(a) Defined Terms. For purposes of this Section 3.6, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such
31



--------------------------------------------------------------------------------



deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. Upon becoming aware that it must
make a deduction or withholding of any Tax pursuant to this Section 3.6(b) that
requires an increased sum payable by a Credit Party or is otherwise an
Indemnified Tax, the applicable Withholding Agent shall promptly notify the
Credit Parties and the Administrative Agent.
(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Account Party by a
Recipient (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.6, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Account Party and
32



--------------------------------------------------------------------------------



the Administrative Agent, at the time or times reasonably requested by the
Account Party or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Account Party or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Account Party or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Account Party or the Administrative Agent as will enable the Account Party or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.6(g)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission (A) would subject
such Lender to any material unreimbursed cost or expense or (B) would materially
prejudice the legal or commercial position of such Lender.
(ii) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Account Party and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Account Party or the Administrative Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Account
Party or the Administrative Agent as may be necessary for the Account Party and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Account Party and the
Administrative Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this ‎Section 3.6 (including by
the payment of additional amounts pursuant to this Section 3.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
33



--------------------------------------------------------------------------------



to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i) Survival. Each party’s obligations under this Section 3.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.7 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under ‎Section 3.5, or requires the Account Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.6, then such
Lender shall, at the request of the Account Party, use reasonable efforts to
designate a different Lending Office for funding hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.5 or Section
3.6, as the case may be, in the future and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Account Party hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.5, or if the Account Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.6, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.7(a), or if any Lender is a Defaulting Lender, a Non-Extending Lender
or a Non-Consenting Lender or ceases to be a NAIC Qualified Lender (unless such
Lender has in effect a Confirming Lender Agreement with a Person which is listed
on the NAIC Qualified Institution List to act as a Confirming Lender in
accordance with Section 3.9), then the Account Party may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.8), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.5 or Section 3.6) and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided that:
(i) the Account Party shall have paid or cause to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 10.8;
(ii) such Lender shall have received payment of an amount equal to accrued
interest on all Letters of Credit, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Account
Party;
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.5 or payments required to be made pursuant to Section 3.6, such
assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with Applicable Law;

34



--------------------------------------------------------------------------------



(v) in the case of any assignment resulting from a Lender becoming a
Non-Extending Lender, (x) the applicable assignee shall have consented to the
applicable Extension Request, and (y) the Non-Extending Lender and such assignee
shall have executed and delivered an Assignment and Assumption to the
Administrative Agent in respect of all of the Non-Extending Lender's rights and
obligations as a Lender and Issuing Lender under the Loan Documents, in each
case on or before the date which is 30 days prior to the then applicable
Specified Commitment Termination Date (it being understood and agreed, however,
that the effective date of such Assignment and Assumption as specified therein
may be any Business Day on or before such Specified Commitment Termination
Date); and
(vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Account Party to require such assignment and
delegation cease to apply.
Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.6.
(c) Selection of Lending Office. Subject to Section 3.7(a), each Lender may
issue Letters of Credit through any Lending Office, provided that the exercise
of this option shall not affect the Reimbursement Obligations of the Account
Party under the terms of this Agreement or otherwise alter the rights of the
parties hereto.

SECTION 3.8 Defaulting Lenders.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if so determined by the Administrative Agent and the
Account Party, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Letters of Credit under this Agreement; third, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Credit Parties as a result of any judgment of a court of
competent jurisdiction obtained by the Credit Parties against such
35



--------------------------------------------------------------------------------



Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.
(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Account Party shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(b) Defaulting Lender Cure. If the Account Party, the Administrative Agent and
the L/C Agent agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Account Party while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

SECTION 3.9 Provisions Relating to NAIC Qualified Lenders.
(a) Each Lender represents that on the date of this Agreement (or, if later, the
date such Lender becomes a party to this Agreement), it is a NAIC Qualified
Lender. Each Lender agrees to use commercially reasonable efforts in order to,
at all times, (i) be listed on the NAIC Qualified Institution List or (ii) if
such Lender ceases to be listed on the NAIC Qualified Institution List, maintain
in effect a Confirming Lender Agreement with a Person which is listed on the
NAIC Qualified Institution List to act as a Confirming Lender for such Lender in
respect of its obligations under the Letters of Credit (which Person, prior to
entering in such Confirming Lender Agreement, shall be subject to the prior
written consent of each of the Account Party and the Administrative Agent, such
consent, in each case, shall not be unreasonably withheld). If any Lender shall
enter into a Confirming Lender Agreement hereunder at any time, it shall
promptly furnish a copy thereof to the Account Party and the Administrative
Agent. In connection with the execution or termination of any Confirming Lender
Agreement, the L/C Agent is authorized to amend or replace each outstanding
Letter of Credit to add or remove the applicable Lender and Confirming Lender,
as the case may be. Each Lender shall promptly provide evidence to the
Administrative Agent or the Account Party of such Lender’s compliance with the
requirements of this Section 3.9 upon request by the Administrative Agent or the
Account Party.
(b) If at any time any Lender shall cease to be a NAIC Qualified Lender, such
Lender shall promptly notify the Account Party and the Administrative Agent and
forthwith comply with its obligations under this Section 3.9.
(c) No Non-NAIC Qualified Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Non-NAIC Qualified Lender (and the
Account Party shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Non-NAIC Qualified Lender), in each
case unless such Lender has in effect a Confirming Lender Agreement with a
Person which is listed on the NAIC Qualified Institution List to act as a
Confirming Lender in accordance with this Section 3.9.

ARTICLE IV 


36



--------------------------------------------------------------------------------



CONDITIONS OF CLOSING AND ISSUANCE

SECTION 4.1 Conditions to Closing and Initial Issuances of Letters of Credit.
The obligation of the Lenders to close this Agreement and the obligation of the
Issuing Lenders to issue any Letters of Credit on the Closing Date is subject to
the satisfaction of each of the following conditions:
(a) Executed Loan Documents. This Agreement, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect.
(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i) Officer’s Certificate. A certificate from a Responsible Officer of Parent to
the effect that (A) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects); (B) as of the Closing Date, no Default or Event
of Default has occurred and is continuing; (C) since December 31, 2018, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect; and
(D) each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in ‎Section 6.1 and ‎Section 6.2 as of the Closing Date.
(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer or other authorized signatory of
such Credit Party executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of the constitutional
documents, including but not limited to, (A) the articles or certificate of
incorporation or formation (or equivalent), as applicable, of such Credit Party
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bye-laws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.1(b)(iii) required to be satisfied as of the
Closing Date.
(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable,
including certificates of compliance from the Insurance Regulatory Authority, as
applicable, and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.
(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request.

37



--------------------------------------------------------------------------------



(v) Process Agent. Evidence that the Process Agent has irrevocably accepted its
appointment as process agent for the Credit Parties.
(c) Lien Search. The Administrative Agent shall have received the results of a
Lien search, in form and substance reasonably satisfactory to the Administrative
Agent, indicating among other things that the assets of each such Credit Party
are free and clear of any Lien (except for Permitted Liens).
(d) Consents; Defaults.
(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that would reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent would reasonably be expected to have such effect.
(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened in writing or proposed in writing before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.
(e) Payment at Closing. The Credit Parties shall have paid (i) to the Arrangers
and the Administrative Agent, the fees required under the Mandate Letter to be
paid on the Closing Date, in the amounts due and payable on the Closing Date as
required by the terms thereof, (ii) to the Administrative Agent, the initial
payment of the annual administrative fee described in the Mandate Letter, and
(iii) all other fees and reasonable expenses of the Arrangers, the
Administrative Agent, the L/C Agent, the Issuing Lenders and the Lenders
required hereunder or under any other Loan Document to be paid on or prior to
the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement, the other Loan Documents and the transactions
contemplated hereby.
(f) Miscellaneous.
(i) PATRIOT Act, etc. At least three (3) Business Days prior to the Closing
Date, the Credit Parties shall have provided to the Administrative Agent and the
Lenders the documentation and other information reasonably requested by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations to the extent requested in
writing to the Account Party at least ten (10) Business Days prior to the
Closing Date.
(ii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall
38



--------------------------------------------------------------------------------



have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.
Without limiting the generality of the provisions of Section 9.3, for purposes
of determining compliance with the conditions specified in this Section 4.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.2 Conditions Precedent to the Issuance of Letters of Credit. The
obligation of the Issuing Lenders to issue Letters of Credit (including any
Letters of Credit issued on the Closing Date) is subject to the satisfaction of
each of the following conditions:
(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such issuance with the same effect as if made on and as
of such date (except for any such representation and warranty that by its terms
is made only as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).
(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the issuance date with respect to such Letter of Credit or
after giving effect to the issuance of such Letter of Credit on such date.
(c) Notice. The Administrative Agent shall have received a Letter of Credit
Notice from the Account Party as required hereunder.
(d) Miscellaneous. In addition to the foregoing, each Issuing Lender shall be
under no obligation to issue any Letter of Credit (and the L/C Agent shall not
Issue any Letter of Credit on behalf of the Issuing Lenders) if:
(i) any order, judgment or decree of any Governmental Authority or arbitrator
having jurisdiction over such Issuing Lender shall by its terms enjoin or
restrain the issuance of such Letter of Credit or any law applicable to such
Issuing Lender, the Administrative Agent or any Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense which was not applicable or in effect as of
the Closing Date and which such Issuing Lender in good faith deems material to
it;
(ii) the L/C Agent shall have delivered a Notice of Non-Extension with respect
to such Letter of Credit;
(iii) the Administrative Agent has received written notice from the L/C Agent or
the Required Lenders, as the case may be, or from the Account Party, on or prior
to the Business Day
39



--------------------------------------------------------------------------------



prior to the requested date of the issuance of such Letter of Credit, that one
or more of the applicable conditions under this Section 4.2 is not then
satisfied;
(iv) the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Lenders
have approved such expiry date;
(v) the expiry date of such Letter of Credit occurs after the Final Maturity
Date, unless all of the Lenders have approved such expiry date in writing;
(vi) such Letter of Credit is not substantially in form and substance reasonably
acceptable to the L/C Agent (acting on behalf of the Issuing Lenders);
(vii) such Letter of Credit is denominated in a currency other than Dollars;
(viii) immediately after giving effect thereto, either (A) any Lender’s Letter
of Credit Exposure would exceed such Lender’s Commitment at such time, or (B)
the aggregate Letter of Credit Exposure of the Lenders would exceed the
aggregate Commitments of all Lenders at such time; or
(ix) any Lender is a Non-NAIC Qualified Lender at such time (unless such Lender
has in effect a Confirming Lender Agreement with a Person which is listed on the
NAIC Qualified Institution List to act as a Confirming Lender in accordance with
Section 3.9).

ARTICLE V 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Issuing Lenders to issue Letters of Credit, the Credit Parties
hereby represent and warrant to the Administrative Agent, the Issuing Lenders
and the Lenders, which representations and warranties shall be deemed made on
the Closing Date and as otherwise set forth in Section 4.2, that:

SECTION 5.1 Organization; Power; Qualification. Each Credit Party and each
Material Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization, except in in the case of (b) and (c) where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.2 Subsidiaries. Each Subsidiary of each Credit Party as of the Closing
Date, and the percentage ownership of each owner in such Subsidiary, is listed
on Schedule 5.2.

SECTION 5.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


40



--------------------------------------------------------------------------------



SECTION 5.4 Compliance of Agreement, Loan Documents and Letters of Credit with
Laws, Etc. The execution, delivery and performance by each Credit Party of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Letters of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation would reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bye-laws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Material Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened in writing attack by
direct or collateral proceeding, (b) is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
relating to it or any of its respective properties and (c) has timely filed all
material reports, documents and other materials required to be filed by it under
all Applicable Laws with any Governmental Authority and has retained all
material records and documents required to be retained by it under Applicable
Law, except in each case of clauses (a), (b) or (c) where the failure to have,
comply or file would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.6 Tax Returns and Payments; Tax Status. Each Credit Party and each
Material Subsidiary thereof has timely filed all federal, state, provincial,
local and foreign tax returns and reports required to be filed by it and has
paid all Taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than (i) those
Taxes, assessments, fees and other charges that are being contested in good
faith and by proper proceedings and for which adequate reserves have been
established in accordance with GAAP or (ii) where the failure to file such
returns and reports or the failure to pay such Taxes, assessments, fees and
other charges would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Credit
Parties, there is no ongoing audit or examination or other investigation by any
Governmental Authority of the tax liability of any Credit Party or any
Subsidiary thereof the outcome of which would reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties is a U.S. Person.

SECTION 5.7 Intellectual Property Matters. Each Credit Party and each Material
Subsidiary thereof owns or possesses legal rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which taken as a whole are reasonably necessary to
conduct its business where the failure to own or possess such legal rights would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.8 Environmental Matters. Each of the Credit Parties and its
Subsidiaries is in compliance with existing Environmental Laws and there are no
pending environmental claims alleging potential liability or responsibility for
any violation of any Environmental Law on their respective
41



--------------------------------------------------------------------------------



businesses, operations and properties, in each case that individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.9 Employee Benefit Matters.
(a) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
(b) No Termination Event has occurred or is reasonably expected to occur except
for such events that would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
(c) No assets of any Credit Party are “plan assets” as within the meaning of the
Plan Assets Regulation or similar law.

SECTION 5.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates the provisions of Regulation T, U or X of such Board of
Governors.

SECTION 5.11 Government Regulation. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” (as each such term is
defined or used in the Investment Company Act).

SECTION 5.12 Financial Statements.
(a) The Account Party has heretofore furnished to the Administrative Agent and
Lenders copies of (i) the audited consolidated balance sheets of the Parent and
its Subsidiaries for the Fiscal Years ending December 31, 2017 and December 31,
2018 and the related statements of income, shareholders’ equity and cash flows
for the Fiscal Years then ended, together with the opinion of
PricewaterhouseCoopers Ltd. thereon, prepared in accordance with GAAP, (ii) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
the last day of the Fiscal Quarter ending June 30, 2019, and the related
statements of income, shareholders’ equity and cash flows for the partial period
then ended, prepared in accordance with GAAP, subject to the absence of notes
required by GAAP and normal year-end adjustments, and (iii) the audited balance
sheet of the Account Party for the Fiscal Years ending December 31, 2017 and
December 31, 2018 and the related statements of income, shareholders’ equity and
cash flows for the Fiscal Years then ended, together with the opinion of
PricewaterhouseCoopers Ltd. thereon, prepared in accordance with GAAP.
(b) The financial statements described in clause (a) above present fairly in all
material respects the financial condition of the Parent and its Subsidiaries on
a consolidated basis and the Account Party, and the results of their operations
and their cash flows, as of the dates and for the periods indicated.

SECTION 5.13 No Material Adverse Change. Since December 31, 2018 (a) there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of Parent and its Subsidiaries (taken as a
whole) and (b) no event has occurred or condition arisen, either individually or
in the aggregate, that would reasonably be expected to have a Material Adverse
Effect.

SECTION 5.14 Solvency. The Credit Parties taken together are Solvent.


42



--------------------------------------------------------------------------------



SECTION 5.15 Ownership of Properties. Each Credit Party and each Material
Subsidiary thereof (i) has good and marketable title to all real property owned
by it, (ii) holds interests as lessee under valid leases in full force and
effect with respect to all material leased real and personal property used in
connection with its business, and (iii) has good title to all of its other
material properties and assets necessary or used in the ordinary course of its
business, except in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.16 Insurance Licenses. Each Insurance Subsidiary holds licenses
(including licenses or certificates of authority from relevant Insurance
Regulatory Authorities), permits or authorizations in all jurisdictions
necessary to transact its insurance and reinsurance business (collectively, the
“Licenses”), except where the failure to hold such License would not reasonably
be expected to have a Material Adverse Effect. (i) No such License is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, and (ii) no such suspension, revocation or limitation is threatened
in writing by any relevant Insurance Regulatory Authority, that, in each
instance under (i) and (ii) above, would individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.17 Litigation. There are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.18 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a) None of (i) the Parent, the Account Party, any Subsidiary, any of their
respective directors, officers, or, to the knowledge of the Parent, the Account
Party, or such Subsidiary, any of their respective employees or Affiliates, or
(ii) to the knowledge of the Parent, the Account Party or any Subsidiary, any
agent or representative of the Parent, the Account Party or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is owned or controlled by or is acting on behalf of a Sanctioned Person, (C)
has its assets located in a Sanctioned Country, (D) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.
(b) Each of the Parent and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Parent and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws,
and Sanctions.
(c) Each of the Parent and its Subsidiaries, each director, officer, and to the
knowledge of the Parent, employee, agent and Affiliate of the Parent and each
such Subsidiary, is in compliance with all applicable Anti-Corruption Laws,
Anti-Money Laundering Laws, and Sanctions in all material respects.
(d) No proceeds of any Letters of Credit have been used, directly or indirectly,
by the Parent or any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 6.12(b).

SECTION 5.19 Disclosure. No financial statement, material report, material
certificate or other material factual information furnished (whether in writing
or orally) by or on behalf of any Credit Party or any Material Subsidiary
thereof to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as
43



--------------------------------------------------------------------------------



modified or supplemented by other information so furnished), taken together as a
whole, contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, pro forma
financial information, estimated financial information and other projected or
estimated information, such information was prepared in good faith based upon
assumptions believed to be reasonable at the time prepared (it being recognized
by the Lenders that projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
materially vary from such projections).

ARTICLE VI 

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:

SECTION 6.1 Financial Statements. Subject to the final paragraph of Section 6.2,
deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
(a) Annual Financial Statements. As soon as practicable and in any event within
120 days after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 31, 2019), (i) an audited consolidated balance sheet of Parent
and its Subsidiaries as of the close of such Fiscal Year and audited
consolidated statements of income, retained earnings and cash flows including
the notes thereto and (ii) an audited consolidated balance sheet of the Account
Party as of the close of such Fiscal Year and audited consolidated statements of
income, retained earnings and cash flows including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by PricewaterhouseCoopers Ltd. or an independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, and accompanied by a report thereon by such certified
public accountants prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by Parent, the Account Party or any of their
respective Subsidiaries not in accordance with GAAP.
(b) Quarterly Financial Statements. As soon as practicable and in any event
within 60 days after the end of the first three Fiscal Quarters of each Fiscal
Year (commencing with the Fiscal Quarter ended September 30, 2019), an unaudited
consolidated balance sheet of Parent and its Subsidiaries as of the close of
such Fiscal Quarter and unaudited consolidated statements of income, retained
earnings and cash flows, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared in
accordance with GAAP, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting in all
material respects the financial condition of the Parent and its Subsidiaries on
a consolidated basis as of their respective dates and the results of operations
of Parent and its Subsidiaries on a consolidated basis for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

44



--------------------------------------------------------------------------------



(c) Monthly Investment Statement. As soon as practicable and in any event within
45 days after the end of each calendar month (commencing with the calendar month
ended September 30, 2019), a reasonably detailed, internally-compiled investment
statement of the Account Party as of the last day of such month.

SECTION 6.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a) at each time financial statements are delivered pursuant to Section 6.1(a),
(b) or (c), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent;
(b) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable Anti-Money Laundering
Laws (including, without limitation, any applicable “know your customer” rules
and regulations and the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
(c) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Parent's or
the Account Party's behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Account Party shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents.

SECTION 6.3 Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a) the occurrence of any Default or Event of Default;
(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and/or Insurance Regulatory Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that if adversely determined would reasonably
be expected to result in a Material Adverse Effect;
(c) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
(other than Permitted Liens) that has been assessed against any Credit Party or
any Subsidiary thereof;
(d)  (i) any adverse determination from the IRS regarding the qualification of
an Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (ii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iii) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Parent obtaining knowledge or reason to know
45



--------------------------------------------------------------------------------



that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, in each case, that would
reasonably be expected to result in a Material Adverse Effect; and
(e) any announcement by A.M. Best of any change in the Financial Strength Rating
of the Account Party.
Each notice pursuant to Section 6.3(a) shall be accompanied by a statement of a
Responsible Officer of the Parent or Account Party setting forth details of the
occurrence referred to therein and stating what action the Credit Parties have
taken and proposes to take with respect thereto and shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

SECTION 6.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 7.4 and Section 7.5, (i) preserve and maintain the separate
corporate existence or equivalent form of the Parent, Account Party and Material
Subsidiaries and (ii) preserve and maintain the separate corporate existence or
equivalent form of each other Subsidiary and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do
business, except in each case of this clause (ii), to the extent the failure to
so preserve and maintain such existence, rights, franchises, licenses,
privileges and qualifications would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.5 Maintenance of Property and Licenses.
(a) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses as presently conducted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained in the same general area by companies of established
repute engaged in similar businesses and as may be required by Applicable Law,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.7 Payment of Taxes and Other Obligations. Pay and perform all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property; provided, that the Parent or such Subsidiary may
contest any item described in this Section in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP, except
where the failure to pay or perform such items described in this Section would
not reasonably be expected to have a Material Adverse Effect.

SECTION 6.8 Compliance with Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.


46



--------------------------------------------------------------------------------



SECTION 6.9 Environmental Laws. In addition to and without limiting the
generality of Section 6.8, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, in each case, except
where such failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 6.8, (a) except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which would reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that would result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

SECTION 6.11 Maintenance of Books and Records; Inspection. Each Credit Party
shall, and shall cause each of their respective Material Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP and in compliance with the
requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent, and after the
occurrence and during the continuance of an Event of Default, any Lender, to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts and make copies and memoranda of them, and at its
own cost and expense (other than after the occurrence of an Event of Default),
and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Parent, the independent public accountants of
the Credit Parties and their Material Subsidiaries (and by this provision the
Credit Parties authorize such accountants to discuss the finances and affairs of
the Credit Parties and their Material Subsidiaries), all at such times and from
time to time, upon reasonable notice and during business hours, as may be
reasonably requested; provided that except during the continuance of an Event of
Default the Administrative Agent shall not exercise such rights described in
clause (ii) of this Section more than once per calendar year.

SECTION 6.12 Use of Proceeds.
(a) The Account Party shall use the Letter of Credit Facility to support its
insurance obligations, obligations under reinsurance agreements and retrocession
agreements to which it is a party and similar risk obligations.
(b) The Account Party will not, directly or indirectly, use the proceeds of any
Letter of Credit, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any other
manner that would result in a violation of Sanctions by any Person.


47



--------------------------------------------------------------------------------



SECTION 6.13 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. The Credit Parties will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Credit Parties, their
Subsidiaries and their respective directors, officers, employees and agents with
all applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

SECTION 6.14 Further Assurances. Execute any and all further documents,
agreements and instruments, and take all such further actions which may be
required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents.

ARTICLE VII 

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired, the Commitments terminated, the Credit
Parties will not, and will not permit any of their respective Subsidiaries to:

SECTION 7.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a) the Obligations;
(b) the guarantees provided by the Guarantors pursuant to Article XI;
(c) (i) Indebtedness under the Bank of America Agreement in an aggregate
principal amount (including undrawn committed or available amounts) not to
exceed $1,000,000,000, (ii) Indebtedness under the Lloyds Agreement in an
aggregate principal amount (including undrawn committed or available amounts)
not to exceed $150,000,000, (iii) Indebtedness under the Custodian Agreement and
the CSI Master Agreement incurred in accordance with the respective terms
thereof, in each case as such agreements are in effect as of the Closing Date,
(iv) other custodian agreements entered into by the Credit Parties or their
Subsidiaries in the ordinary course of business consistent with past practices;
and (v) Indebtedness under the Senior Notes; provided that the aggregate
principal amount of the Senior Notes shall not exceed $175,000,000 at any time,
and in each case, any Permitted Refinancing thereof;
(d) intercompany Indebtedness:
(i) owed by any Credit Party to another Credit Party;
(ii) owed by any Credit Party to any Wholly-Owned Subsidiary that is not a
Credit Party (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);
and
(iii) owed by any Subsidiary that is not a Credit Party to a Credit Party or to
another Subsidiary that is not a Credit Party;
(e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

48



--------------------------------------------------------------------------------



(f) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(g) Indebtedness of the Parent existing on the Closing Date in respect of the
Preference Shares and any Permitted Refinancing thereof;
(h) Indebtedness owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;
(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, and (ii) no
Credit Party or any Subsidiary thereof (other than such Person or any other
Person that such Person merges with or that acquires the assets of such Person)
shall have any liability or other obligation with respect to such Indebtedness;
(j) Additional Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding; and
(k) guarantees (A) by any Credit Party of Indebtedness otherwise permitted under
this Section 7.1 and (B) by any Subsidiary that is not a Credit Party of
Indebtedness permitted under Section 7.1(i).

SECTION 7.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:
(a) Liens on Cash Collateral granted pursuant to the Loan Documents;
(b) Liens granted by any Credit Party in favor of a custodian or sub-custodian
in respect of the payment of such Credit Party's fees, costs and/or expenses, or
its right to be indemnified, pursuant to the terms of a custody agreement or
sub-custodian agreement under which any of the assets of such Credit Party are
held;
(c) Liens granted as security for the Indebtedness under the Existing
Agreements, including any such Liens granted after the date hereof to the extent
such Liens are permitted under the terms of the Existing Agreements as in effect
on the date hereof;
(d) Liens arising under custodian agreements permitted by Section 7.1(c)(iv);
(e) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
(f) Liens arising by virtue of trust arrangements, withheld balances,
administrative accounts, or any other collateral or security arrangements
incurred in connection with any Policies, Reinsurance Agreements or related
agreements in the ordinary course of business or capital support agreements or
any other agreements by the Credit Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Credit
Parties guaranteeing the obligations of any Insurance Subsidiary
49



--------------------------------------------------------------------------------



under any Policies or Reinsurance Agreements in each case entered into in the
ordinary course of business;
(g) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP or (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Parent or any of
its Subsidiaries;
(h) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(i) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, materially impair the
use thereof in the ordinary conduct of business;
(j) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Parent and its Subsidiaries;
(k) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(l) or securing appeal or other surety bonds
relating to such judgments;
(l) (i) Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired and (ii) of the Parent or any of its
Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Parent or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such purchase or other
acquisition, (B) such Liens are applicable only to specific Property, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other Property of the Parent or any of its Subsidiaries and (E) the Indebtedness
secured by such Liens is permitted under Section 7.1(i) of this Agreement);
(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of setoff and recoupment with respect to any
deposit account of the Parent or any Subsidiary thereof;
(n) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(o) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not
50



--------------------------------------------------------------------------------



(i) interfere in any material respect with the business of Parent or its
Subsidiaries or (ii) secure any Indebtedness; and
(p) Liens securing Indebtedness and other obligations in an aggregate amount not
exceeding $50,000,000 at any time outstanding.

SECTION 7.3 Investments. Make any Investment, except:
(a) Investments (other than Acquisitions) made in accordance with the investment
policy approved by the board of directors of the Parent from time to time;
(b) Investments in existence on the Closing Date set forth on Schedule 7.3;
(c) Investments (including intercompany loans made by a Credit Party pursuant to
Section 7.1(d)) by the Parent in any Subsidiary or any Subsidiary in another
Subsidiary;
(d) Investments in cash and Cash Equivalents;
(e) Investments by the Parent or any of its Subsidiaries consisting of capital
expenditures;
(f) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 7.2;
(g) Hedge Agreements permitted pursuant to Section 7.1;
(h) purchases of assets and investments in connection with Policies in the
ordinary course of business;
(i) Investments consisting of Acquisitions consistent with Section 7.10;
provided, that immediately prior and after giving effect to each such
Acquisition, (i) no Event of Default shall have occurred and be continuing; (ii)
such Acquisition has been duly authorized by (A) the board of directors of the
Parent (to the extent such approval is required by the Parent’s constituent
documents) and (B) such Person to be acquired prior to the commencement of any
tender offer, proxy contest or the like in respect thereof, if applicable, and
(iii) such Acquisition would not reasonably be expected to result in the
Financial Strength Rating of the Account Party to fall below A-; and
(j) Investments in the form of Restricted Payments permitted pursuant to Section
7.6.

SECTION 7.4 Fundamental Changes. Except as permitted under Section 7.5, merge,
amalgamate consolidate or enter into any similar combination (whether in a
single transaction or a series of transactions) with, any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), except that (i) any Credit Party or any Subsidiary may merge into
or consolidate with any other Person so long as (a) the surviving corporation is
a Credit Party or a Wholly Owned Subsidiary of a Credit Party (and in any event,
if a Credit Party is a party to such merger, amalgamation or consolidation, the
surviving corporation shall be such Credit Party, it being understood and agreed
that in the case of a merger, amalgamation or consolidation between the Parent
and any other Credit Party, the survivor corporation of such merger,
amalgamation or consolidation shall be the Parent), and (b) immediately before
and after giving effect thereto, no Default or Event of Default would occur or
exist and (ii) any Subsidiary may liquidate, wind up or dissolve if such
Subsidiary owns no more than a nominal amount of assets, has no more than a
nominal amount of liabilities and does not actively conduct, transact or
otherwise engage in any business or operations.


51



--------------------------------------------------------------------------------



SECTION 7.5 Asset Dispositions. Make any Asset Disposition except:
(a) any Asset Disposition in the ordinary course of business;
(b) the transfer of assets to any Credit Party pursuant to any transaction
permitted pursuant to Sections 7.3, 7.4 or 7.6;
(c) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;
(d) the transfer of cash by the Account Party to any Insurance Subsidiaries to
support increased underwritings; provided that the aggregate amount transferred
to all Insurance Subsidiaries does not exceed $50,000,000 in any consecutive
four-Fiscal Quarter period;
(e) dispositions of Investments in cash and Cash Equivalents;
(f) the transfer by any Credit Party of its assets to any other Credit Party;
(g) the transfer by any Subsidiary of the Parent of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer);
(h) the transfer by any Wholly-Owned Subsidiary of the Parent (other than the
Account Party) of its assets to another Wholly-Owned Subsidiary of the Parent
(other than the Account Party) or the transfer by the Account Party of any
Wholly-Owned Subsidiary to the Parent;
(i) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Parent or any of its Subsidiaries;
(j) any Asset Disposition described on Schedule 7.5.
(k) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Event of Default
shall exist or would result from such Asset Disposition, and (ii) such Asset
Disposition is made for fair market value.

SECTION 7.6 Restricted Payments. Declare or pay any Restricted Payments;
provided that:
(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent may (i) declare and pay cash dividends to the
holders of its Equity Interests in accordance with the Parent's existing
dividend policy as in effect on the Closing Date and in such amounts as required
to service interest under the Senior Notes, and (ii) repurchase from time to
time up to $75,000,000 of its outstanding common shares on the open market or in
privately negotiated transactions in accordance with the Parent's existing share
repurchase program as in effect on the Closing Date;
(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent may in the ordinary course of business
redeem, retire or otherwise acquire shares of its Equity Interests or options or
other equity or phantom equity in respect of its Equity Interests from present
or former officers, employees, directors or consultants (or their family members
or trusts or other entities for the benefit of any of the foregoing) or make
severance payments to such Persons in connection
52



--------------------------------------------------------------------------------



with the death, disability or termination of employment or consultancy of any
such officer, employee, director or consultant;
(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Account Party may in the ordinary course of business
declare and pay quarterly cash dividends to the Parent in accordance with the
Account Party's existing dividend policy as in effect on the Closing Date and in
accordance with Applicable Law; provided that the aggregate amount of such
dividends in any consecutive four-Fiscal Quarter period shall not exceed
$50,000,000; and
(d) any Subsidiary of the Account Party may declare and pay dividends to the
Account Party or to a Wholly-Owned Subsidiary of the Account Party.

SECTION 7.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any direct or indirect holder of
10% or more Equity Interests in, or other Affiliate of, the Parent, the Account
Party or any of their Subsidiaries, or (b) any Affiliate of any such holder,
other than:
(i) transactions permitted by Section 7.1, 7.3, 7.4, 7.5, and 7.6;
(ii) transactions among Credit Parties not prohibited hereunder;
(iii) transactions with Arch Capital Group Ltd. in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party;
(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of the Parent;
(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the Parent,
the Account Party and their Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent and its
Subsidiaries.

SECTION 7.8 Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its
bye-laws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders under the Loan Documents.

SECTION 7.9 No Further Negative Pledges; Restrictive Agreements.
(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter
53



--------------------------------------------------------------------------------



acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (i) pursuant to this Agreement and
the other Loan Documents, (ii) pursuant to the Existing Agreements as in effect
on the date hereof and custodian agreements permitted by Section 7.1(c)(iv),
(iii) customary restrictions contained in the organizational documents of any
Subsidiary of the Parent, and (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).
(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Material Subsidiary thereof to (i) pay dividends or make any other distributions
to any Credit Party or any Subsidiary on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Credit Party or (iii) make
loans or advances to any Credit Party, except in each case for such encumbrances
or restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, and (C) the Existing Agreements as in effect
on the date hereof and custodian agreements permitted by Section 7.1(c)(iv).

SECTION 7.10 Nature of Business. Engage in any business other than the business
conducted by the Parent and its Material Subsidiaries as of the Closing Date and
any business or business activities incidental or reasonably related or
ancillary thereto or that are reasonable extensions, developments, and
expansions thereof.

SECTION 7.11 Sale Leasebacks. Enter into any arrangement with any Person whereby
in a substantially contemporaneous transaction, any Credit Party or any of its
Subsidiaries sells or transfers all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset.

SECTION 7.12 Financial Strength Rating. At any time, permit the Financial
Strength Rating of the Account Party and any other present or future material
Insurance Subsidiary of the Parent to fall below A-.

SECTION 7.13 Financial Covenants.
(a) Consolidated Indebtedness to Tangible Net Worth Ratio. As of the last day of
any Fiscal Quarter, permit the ratio of Consolidated Indebtedness to
Consolidated Tangible Net Worth of the Parent and its Subsidiaries to be greater
than 0.35:1.00.
(b) Consolidated Tangible Net Worth. As of the last day of any Fiscal Quarter,
permit Consolidated Tangible Net Worth of the Parent and its Subsidiaries to be
less than an amount equal to $615,052,000 plus, for each Fiscal Quarter ending
after June 30, 2019, an amount equal to the sum of 25% of cumulative
Consolidated Net Income of the Parent and its Subsidiaries for such Fiscal
Quarter and 50% of net cash proceeds of the aggregate increases in common Equity
Interests (by virtue of net equity issuance, debt conversion or contribution) by
the Parent and its Subsidiaries during such Fiscal Quarter, excluding the impact
of Equity Interests issued to employees or directors of the Parent or its
Subsidiaries under its long term incentive plan or share purchase programs or
any other repurchase of common Equity Interests approved by the board of
directors of the Parent.
(c) Minimum Asset Holdings. As of the last day of any calendar month (commencing
with the calendar month ended September 30, 2019), permit the consolidated
assets and investments of the Parent and its Subsidiaries (excluding any assets
or investments subject to a Lien under the Existing Agreements or any
refinancing thereof or custodian agreements permitted by Section 7.1(c)(iv)) to
be less than $750,000,000.

54



--------------------------------------------------------------------------------



(d) Minimum Investment Grade Asset Holding. As of the last day of any calendar
month (commencing with the calendar month ended September 30, 2019), permit the
consolidated assets and investments of the Parent and its Subsidiaries
consisting of cash, Cash Equivalents and Investment Grade Securities (excluding
any assets or investments subject to a Lien under the Existing Agreements or any
refinancing thereof or custodian agreements permitted by Section 7.1(c)(iv)) to
be less than $500,000,000. For purposes of this Section 7.13(d), the term
“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (b) debt securities or
debt instruments with a rating equal to or higher than Baa3 (or the equivalent)
by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent rating by any
other nationally recognized statistical rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Parent and
its Subsidiaries; (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment or distribution; and (d)
corresponding instruments in countries other than the United States customarily
utilized for high quality investments.

ARTICLE VIII 

DEFAULT AND REMEDIES

SECTION 8.1 Events of Default. Each of the following shall constitute an Event
of Default:
(a) Default in Payment of Reimbursement Obligations. The Account Party shall
fail to pay any principal of any Reimbursement Obligation when and as the same
shall become due.
(b) Default in Payment of Other Obligations. The Account Party shall fail to pay
any Obligation (other than an amount referred to in clause (a) of this Section)
when and as the same shall become due, and such failure shall continue
unremedied for a period of five Business Days;
(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 6.3(a), 6.4 (as to existence of
Parent, Account Party and Material Subsidiaries only), 6.12, or Article VII;
provided that neither the Credit Parties nor any Subsidiary shall be required to
perform or observe any covenant or agreement contained in Sections 7.1,7.2, 7.3,
7.5., 7.6, 7.7, 7.9(b), 7.11 or 7.13 after the Commitment Termination Date if
and so long as (i) the aggregate Letter of Credit Exposure for all Lenders is
Cash Collateralized in accordance with the terms hereof or otherwise backstopped
in a manner and on terms satisfactory to the Administrative Agent and (ii) no
Default or Event of Default has occurred and is continuing.

55



--------------------------------------------------------------------------------



(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Account Party and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof; provided that neither the Credit Parties nor any Subsidiary
shall be required to perform or observe any covenant or agreement contained in
Section 6.1 or Section 6.2(a) after the Commitment Termination Date if and so
long as (i) the aggregate Letter of Credit Exposure for all Lenders is Cash
Collateralized in accordance with the terms hereof or otherwise backstopped in a
manner and on terms satisfactory to the Administrative Agent and (ii) no Default
or Event of Default has occurred and is continuing.
(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than any Reimbursement
Obligation) the aggregate principal amount (including undrawn committed or
available amounts) of which is in excess of the Threshold Amount, or with
respect to any Hedge Agreement, the Hedge Termination Value of which is in
excess of the Threshold Amount, in each case beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than any Reimbursement
Obligation) the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to (A) become due, or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(any applicable grace period having expired) or (B) be cash collateralized.
(g) Change in Control. Any Change in Control shall occur.
(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Material Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Material Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be
56



--------------------------------------------------------------------------------



entered; provided that the foregoing shall not apply to any winding-up petition
which is frivolous or vexatious and is discharged, stayed or dismissed within
twenty (20) Business Days of commencement.
(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be in full force and
effect (other than in accordance with its terms or by reason of the release of a
Credit Party or its assets in accordance with the terms of the Loan Documents or
the satisfaction in full of the Obligations in accordance with the terms hereof)
or any Credit Party or any Subsidiary thereof party to any Loan Document shall
contest the validity or enforceability of the Loan Documents in writing.
(k) ERISA Events. The occurrence of any Termination Event that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(l) Judgment. One or more final and nonappealable judgments, orders or decrees
shall be entered against any Credit Party or any Subsidiary thereof by any court
and continues without having been satisfied, discharged, vacated or stayed for a
period of sixty (60) consecutive days after the entry thereof and such
judgments, orders or decrees are either (i) for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage) equal to or in
excess of the Threshold Amount or (ii) for injunctive relief and would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 8.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Account Party:
(a) Termination of Credit Facility. Terminate the Commitments and declare all
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall promptly become due and payable
without further presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Account Party to request Letters of Credit
thereunder; provided, that upon the occurrence of an Event of Default specified
in Section 8.1(h) or Section 8.1(i) with respect to any Credit Party, the Credit
Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred upon the occurrence of the
Event of Default, (i) demand that the Account Party (and the Account Party
hereby agrees to) deposit in a Cash Collateral Account opened by the
Administrative Agent an amount of cash equal to 100% of the aggregate then
undrawn and unexpired amount of such Letters of Credit to be held and applied in
accordance with Section 2.6 and/or (ii) terminate or cause the L/C Agent to
terminate any or all of the Letters of Credit or give Notices of Non-Extension
in respect thereof if permitted in accordance with its terms.

SECTION 8.3 Rights and Remedies Cumulative; Non-Waiver; etc.
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or
57



--------------------------------------------------------------------------------



under the other Loan Documents or that may now or hereafter exist at law or in
equity or by suit or otherwise. No delay or failure to take action on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Account Party, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Lender) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.4
(subject to the terms of Section 3.3), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 3.3,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

SECTION 8.4 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether any Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Credit Parties) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Section 2.10 and Section
10.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any
58



--------------------------------------------------------------------------------



amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 2.10 and Section 10.3. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment, or composition affecting the
obligations of any Credit Party hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

ARTICLE IX 

THE ADMINISTRATIVE AGENT

SECTION 9.1 Appointment and Authority.
(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Lloyds to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither any Credit Party nor their respective Subsidiaries
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 9.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative
59



--------------------------------------------------------------------------------



Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by a Credit Party, a Lender or an
Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.4 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Issuing Lender prior to the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Credit Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent
60



--------------------------------------------------------------------------------



and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub‑agents.

SECTION 9.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Account Party. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Account Party and subject to the consent (not to be
unreasonably withheld or delayed) of the Account Party (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Account
Party and such Person, remove such Person as Administrative Agent and, in
consultation with the Account Party appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Credit Parties to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Credit Parties and such successor. After the retiring or removed
61



--------------------------------------------------------------------------------



Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d) Any resignation by, or removal of, Lloyds as Administrative Agent pursuant
to this Section shall also constitute its resignation L/C Agent. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Agent, if in its sole
discretion it elects to, (ii) each of the retiring L/C Agent shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Agent, if in its sole discretion it
elects to, shall issue Letters of Credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Agent to effectively assume the
obligations of the retiring L/C Agent with respect to such Letters of Credit.

SECTION 9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, arrangers or bookrunners listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

SECTION 9.9 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Credit Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan
Assets Regulation) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the
Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s
62



--------------------------------------------------------------------------------



entrance into, participation in, administration of and performance of the
Letters of Credit, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Letters of Credit, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Credit Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Letters of Credit,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X 

MISCELLANEOUS

SECTION 10.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to any Credit Party:
Watford Re Ltd.
Waterloo House, 1st Floor
100 Pitts Bay Road
Pembroke HM08, Bermuda
Attention of: Jonathan Levy
Telephone No.: 441-278-3453
E-mail: jlevy@watfordre.com



63



--------------------------------------------------------------------------------



With a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Attention: Gary Boss
Tel: 212-878-8063
Email: gary.boss@cliffordchance.com


If to Lloyds as Administrative
Agent or L/C Agent:


Lloyds Bank Corporate Markets PLC
1095 Avenue of the Americas
New York, NY 10036
Attention of: Letter of Credit Department
Telephone No.: (212) 930-8933, (212) 930-8913, (212) 413-9779
Facsimile No.: (212) 930-5099
Email.: NY-LC@lbusa.com


If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III (other than notices and other communications sent by email) if
such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or any Credit Party may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications (other than notices and other communications sent by email).
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in
64



--------------------------------------------------------------------------------



the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.
(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the Credit
Parties and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Letters of Credit are
to be requested.
(d) Change of Address, Etc. Each Credit Party, the Administrative Agent, the L/C
Agent and any Issuing Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. Any Lender may change its address or facsimile number for notices and
other communications hereunder by notice to the Account Party, the
Administrative Agent, and each Issuing Lender.
(e) Platform.
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make available materials and/or information provided by or on
behalf of the Credit Parties hereunder (collectively, “Parent Materials”) to the
Issuing Lenders and the other Lenders by posting the Parent Materials on the
Platform.
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Parent
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Parent Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Parent Materials or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender or any other
Person or entity for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Credit Party’s
or the Administrative Agent’s transmission of communications through the
Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

SECTION 10.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Account Party; provided, that no amendment, waiver or consent shall:

65



--------------------------------------------------------------------------------



(a) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
Reimbursement Obligation, or (subject to clause (iii) of the proviso set forth
in the paragraph below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Account Party to
pay interest at the rate set forth in Section 2.5(b) during the continuance of
an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Obligation or to reduce any fee payable
hereunder;
(d) change Section 3.3 in a manner that would alter the pro rata sharing of
payments or order of application required thereby without the written consent of
each Lender directly and adversely affected thereby;
(e) change any provision of this Section or reduce the percentages specified in
the definitions of “Required Lenders,” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;
(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 7.4), in each case, without the written
consent of each Lender;
(g) release any Guarantor from the Guaranty set forth in Article XI, without the
written consent of each Lender; or
(h) change this Section 10.2, without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Agent in addition to the Lenders required above,
affect the rights or duties of the L/C Agent under this Agreement, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, (iii) the Mandate Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, and (iv)
the Administrative Agent and the Account Party shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Account Party shall have jointly identified
an obvious error or any error, ambiguity, defect or inconsistency or omission of
a technical or immaterial nature in any such provision. Notwithstanding anything
to the contrary herein, no Defaulting Lender or Lender that ceases to be a NAIC
Qualified Lender (unless such Lender has in effect a Confirming Lender Agreement
with a Person which is listed on the NAIC Qualified Institution List to act as a
Confirming Lender in accordance with Section 3.9) shall have any right to
approve or disapprove
66



--------------------------------------------------------------------------------



any amendment, waiver or consent hereunder, except that (A) the Commitment of
such Lender may not be increased or extended without the consent of such Lender,
and (B) any amendment, waiver, or consent hereunder which requires the consent
of all Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender or Non-NAIC Qualified Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender or Non-NAIC Qualified Lender.

SECTION 10.3 Expenses; Indemnity.
(a) Costs and Expenses. Promptly following written demand therefor, the Parent
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable documented
fees (such fees not to exceed a separately agreed amount through the Closing
Date), charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Administrative Agent, the L/C Agent or any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out of pocket expenses incurred by the Administrative Agent, the L/C Agent, any
Lender or any Issuing Lender (including the reasonable documented fees, charges
and disbursements of any counsel for the Administrative Agent, the L/C Agent,
any Lender or any Issuing Lender, or, if in the reasonable judgment of the
Administrative Agent and the Lenders, use of joint counsel is advisable, joint
counsel for such Persons), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Letters
of Credit issued hereunder, including all such reasonable out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Letters of Credit.
(b) Indemnification by the Account Party. The Account Party shall indemnify the
Arrangers, the Administrative Agent (and any sub-agent thereof), the L/C Agent,
each Lender and each Issuing Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims (including,
without limitation, any Environmental Claims), penalties, damages, liabilities
and related expenses (including the reasonable documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Account Party or
any other Credit Party), arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Agent or any Issuing Lender to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of hazardous materials on or
from any property owned or operated by any Credit Party or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit Party or
any Subsidiary, (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the
67



--------------------------------------------------------------------------------



this Agreement, any other Loan Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. This Section 10.3(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that the Account Party for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Agent, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Agent, or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Agent in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the L/C
Agent in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of ‎Section 3.1.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party shall assert, and each party hereby waives, any claim
against any Credit Party, any of its Subsidiaries, any Indemnitee or any other
party to this Agreement or any other Loan Document, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Letter of Credit or
the use of the proceeds thereof, provided, that nothing contained in this
sentence shall limit any Credit Party’s indemnity obligations to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification under Section 10.3(b). No Indemnitee referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e) Payments. All amounts due under this Section 10.13 shall be payable promptly
after demand therefor.
(f) Survival. Each party’s obligations under this Section 10.13 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

SECTION 10.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, or any such Affiliate to or for
the credit or the account of the Account Party or any other Credit Party against
any and all of the obligations of the Account Party or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, such Issuing Lender or any of their
68



--------------------------------------------------------------------------------



respective Affiliates, irrespective of whether or not such Lender, such Issuing
Lender, or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Account Party or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender, such Issuing Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.3 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or any of its Affiliates as to which such right of setoff was
exercised. The rights of each Lender, each Issuing Lender, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, or
their respective Affiliates may have. Each Lender, and such Issuing Lender agree
to notify the Account Party and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 10.5 Governing Law; Jurisdiction, Etc.
(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Submission to Jurisdiction. Each Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, the L/C
Agent, any Lender, any Issuing Lender, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Account Party or any other
Credit Party or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. Each Credit Party irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

69



--------------------------------------------------------------------------------



(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Each Credit Party
irrevocably appoints Watford Holdings (U.S.) Inc., 445 South Street, Suite 220,
Morristown, NJ 07962, Attention: Alexandre Scherer (the “Process Agent”) as its
agent for service of process in relation to any proceedings before any courts
located in the State of New York in connection with this Agreement. By signing
below, the Process Agent hereby accepts such appointment. Each Credit Party
agrees that failure by a process agent to notify such Credit Party of the
process will not invalidate the proceedings concerned. If the appointment of any
person mentioned in this Section 10.5(d) ceases to be effective with respect to
any Credit Party, such Credit Party must immediately appoint a further person in
the State of New York to accept service of process on its behalf in the State of
New York and, if such Credit Party does not appoint a process agent within 15
days, such Credit Party authorizes the Administrative Agent to appoint a process
agent for, and at the expense of, such Credit Party. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

SECTION 10.6 Waiver of Jury Trial.
(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.7 Injunctive Relief. Each Credit Party recognizes that, in the event
such Credit Party fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, each Credit Party agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

SECTION 10.8 Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Account Party
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

70



--------------------------------------------------------------------------------



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment provided that, any such assignment
shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment assigned shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Account Party otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that the Account
Party shall be deemed to have given its consent ten (10) Business Days after the
date written notice thereof has been received by the assigning Lender (through
the Administrative Agent) unless such consent is expressly refused by the
Account Party prior to such tenth (10th) Business Day;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Parent shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received written notice thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

71



--------------------------------------------------------------------------------



(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Parent or any of its Subsidiaries or Affiliates, (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) a Person that is a Non-NAIC Qualified Lender.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions), to (A)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Lenders, and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its Ratable Share of all participations in Participated Letters of
Credit and drawn Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of, Section 3.5, Section 3.6 and Section 10.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or any
Credit Party or any Credit Party’s Subsidiaries or Affiliates, which shall be
null and void).
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Account Party, shall maintain at one of its offices
in New York, New York, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and Reimbursement Obligations (and stated interest
thereon) owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Credit Parties, the Administrative Agent and
72



--------------------------------------------------------------------------------



the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Account Party
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Account Party, the Parent or the Administrative Agent, sell
participations to any Person (other than a natural Person, (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Parent or any of the Parent’s Subsidiaries
or Affiliates) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Reimbursement Obligations owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Account Party, the Parent, the
Administrative Agent, the Issuing Lender, and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.3(c) with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(a), Section
10.2(b), Section 10.2(c), Section 10.2(d) that directly and adversely affects
such Participant. The Account Party agrees that each Participant shall be
entitled to the benefits of Section 3.5, and Section 3.6 (subject to the
requirements and limitations therein (it being understood that the documentation
required under Section 3.6(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.7 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 3.5 or Section 3.6, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Account Party’s request and expense, to use reasonable efforts to cooperate
with the Account Party to effectuate the provisions of Section 3.7(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.3 and
Section 10.4 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Account Party, maintain a register on which it
enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded
73



--------------------------------------------------------------------------------



in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

SECTION 10.9 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to Parent or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, such Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, such Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, such Issuing Lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, such Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Account Party, in advance, to the
extent practicable and otherwise permitted by Applicable Law), (c) as to the
extent required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any direct, indirect, actual or prospective party
(or its Related Parties) to any swap, derivative, securitization, or other
transaction under which payments are to be made by reference to any Credit Party
and its obligations, this Agreement or payments hereunder, or (iii) credit
insurance providers relating to any Credit Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
or its Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Credit Facility, (h) with the consent of the Parent,
(i) deal terms and other information customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
any Credit Party, (k) to the extent that such information is independently
developed by such Person, or (l) for purposes of establishing a “due diligence”
defense. For purposes of this Section, “Information” means all information
received from any Credit Party or any Subsidiary thereof relating to any Credit
Party or any Subsidiary thereof or any of
74



--------------------------------------------------------------------------------



their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.10 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 10.11 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 10.12 Survival.
(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any issuance of a Letter of Credit.
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article X and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 10.13 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 10.14 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Account Party shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 10.15 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the
75



--------------------------------------------------------------------------------



other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, the Issuing Lenders, and/or the Arrangers,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in ‎Section
6.1, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.16 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Commitments have been terminated. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 10.17 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

SECTION 10.18 Reserved.

SECTION 10.19 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Account Party
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and the Account Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Account Party or any of its Affiliates, shareholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Account Party or any of its
Affiliates with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Arrangers or any Lender
76



--------------------------------------------------------------------------------



has advised or is currently advising the Account Party or any of its Affiliates
on other matters) and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to the Account Party or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Account Party and its Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b) Each Credit Party acknowledges and agrees that each Lender, each Arranger
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, any Credit Party, or any Affiliate
of the foregoing.  Each Lender, each Arranger and any Affiliate thereof may
accept fees and other consideration from any Credit Party or any Affiliate
thereof for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, any
Arranger, any Credit Party or any Affiliate of the foregoing.

SECTION 10.20 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

SECTION 10.21 Contractual recognition of Bail-In. Notwithstanding anything to
the contrary in any Loan Document or any other agreement, arrangement or
understanding between the Parties, each Party acknowledges and accepts that any
liability of any Party to any other Party under or in connection with the Loan
Documents may be subject to Bail-In Action by the relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:
(a) any Bail-In Action in relation to any such liability, including (without
limitation):
(i) a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii) a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
(iii) a cancellation of any such liability; and
(b) a variation of any term of any Loan Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

ARTICLE XI 

GUARANTY


77



--------------------------------------------------------------------------------



SECTION 11.1 The Guaranty.
(a) In order to induce the Lenders to enter into this Agreement and to issue
Letters of Credit hereunder and in recognition of the direct benefits to be
received by the Guarantors from the Letters of Credit hereunder, each Guarantor
hereby unconditionally, absolutely and irrevocably, guarantees, on a joint and
several basis, as a primary obligor and not merely as surety, the full and
punctual payment of all Obligations of the Account Party under the Loan
Documents, including the Reimbursement Obligations owing by the Account Party
pursuant to this Agreement. This Guaranty is a guaranty of payment and not of
collection. Upon failure by any Credit Party to pay punctually any such amount,
the Guarantors agree to pay forthwith on demand the amount not so paid at the
place and in the manner specified in this Agreement.

SECTION 11.2 Guaranty Unconditional. The obligations of the Guarantors under
this Article XI shall be unconditional, absolute and irrevocable, and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
(i) any extension, renewal, settlement, compromise, waiver or release (including
with respect to any Cash Collateral) in respect of any obligation of any other
obligor under any of the Loan Documents, by operation of law or otherwise;
(ii) any modification or amendment of or supplement to any of the Loan
Documents;
(iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;
(iv) any change in the corporate existence, structure or ownership of any
obligor, or any filing by or against any Credit Party of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;
(v) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, the L/C
Agent, any Issuing Lender, any Lender or any other corporation or person,
whether in connection with any of the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(vi) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Loan Documents;
(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto;
(viii) the addition or release of any Guarantor hereunder or the taking,
acceptance or release of other guarantees of the Obligations; or
(ix) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, the L/C Agent, any Issuing Lender, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might,
78



--------------------------------------------------------------------------------



but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to such Guarantor’s obligations under this Article XI.

SECTION 11.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantors’ obligations under this Article XI shall remain in
full force and effect until the Commitments of the Lenders hereunder shall have
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Credit Parties under the Loan Documents shall have been paid in
full. If at any time any payment of any Obligation payable by a Credit Party
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Credit Party or
otherwise, the Guarantors’ obligations under this Article XI with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

SECTION 11.4 Waiver by the Guarantors. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. Each Guarantor warrants and agrees that each waiver set forth in this
Section 11.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.

SECTION 11.5 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Account Party, or any other insider guarantor that arises from the
existence, payment, performance or enforcement of the Guarantors’ obligations
under or in respect of this Guaranty or any other Loan Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender, any Issuing Lender or the Administrative Agent against any Credit Party
or any other insider guarantor or any Cash Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any other Credit Party or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all Obligations payable under this Agreement
shall have been paid in full in cash, no Letters of Credit shall be outstanding
and the Commitments of the Lenders hereunder shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of all amounts payable under this Guaranty, and (b) the Final
Maturity Date, such amount shall be received and held in trust for the benefit
of the Lenders, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to all amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as collateral for any amounts payable under this Guaranty thereafter
arising. If (i) the Guarantors shall make payment to the Lenders, the Issuing
Lenders and the Administrative Agent of all or any amounts payable under this
Guaranty, (ii) all amounts payable under this Guaranty shall have been paid in
full in cash, and (iii) the Final Maturity Date shall have occurred, the
Lenders, the Issuing Lenders and the Administrative Agent will, at any
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

SECTION 11.6 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Credit Party under any of the Loan Documents is stayed
upon the occurrence of any filing by or against any Credit Party of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantors under this Article XI forthwith
on demand by the Administrative Agent made at the request, or with the consent,
of the Required Lenders.


79



--------------------------------------------------------------------------------



SECTION 11.7 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of all Obligations payable under this Agreement and
(ii) the Final Maturity Date, (b) be binding upon each Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Lenders,
the Issuing Lenders and the Administrative Agent and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender may assign or otherwise transfer all
or any portion of its rights and obligations under this Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 10.8.

SECTION 11.8 Subordination of Other Obligations. Any Indebtedness of any Credit
Party now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the Obligations of such Credit Party, and any such Indebtedness
collected or received by the Guarantors after receipt of notice of an Event of
Default (which has occurred and is continuing) by Administrative Agent shall be
held in trust for Administrative Agent on behalf of the Lenders and shall
forthwith be paid over to Administrative Agent for the benefit of Lenders to be
credited and applied against such Obligations but without affecting, impairing
or limiting in any manner the liability of the Guarantors under any other
provision hereof.

SECTION 11.9 Additional Guarantors. The Parent may from time to time cause any
Subsidiary that is an entity organized or incorporated under the laws of Bermuda
to become a Guarantor hereunder (each such Subsidiary, an “Additional
Guarantor”) by providing at least 30 days’ prior written notice to the
Administrative Agent (or such shorter period approved by the Administrative
Agent in its sole discretion) and by delivering to the Administrative Agent (a)
a joinder agreement executed by such Additional Guarantor in form and substance
satisfactory to the Administrative Agent, pursuant to which such Additional
Guarantor becomes a party to this Agreement and unconditionally guarantees the
Obligations pursuant to this Article XI, (b) certificates with respect to the
Additional Guarantor similar to those delivered pursuant to Section 4.1(b)(ii)
and Section 4.1(b)(iii), in form and substance satisfactory to the
Administrative Agent, (c) legal opinions with respect to the Additional
Guarantor in form and substance satisfactory to the Administrative Agent, (d)
any documentation and other information requested by the Administrative Agent in
order to comply with requirements of any Anti-Money Laundering Laws, including,
without limitation, the PATRIOT Act and any applicable “know your customer”
rules and regulations with respect to such Additional Guarantor and (e) such
other documents as the Administrative Agent may reasonably request.


[Signature pages to follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.


WATFORD HOLDINGS LTD.

By:/s/ Jon LevyName:Jon LevyTitle:President & CRO

WATFORD RE LTD.
80



--------------------------------------------------------------------------------




By:/s/ Jon LevyName:Jon LevyTitle:President & CRO





Agreed and accepted solely with respect to Section 10.5(d):
WATFORD HOLDINGS (U.S.) INC.

By:/s/ Alexandre SchererName:Alexandre SchererTitle:President & CEO








Letter of Credit Agreement



--------------------------------------------------------------------------------



LLOYDS BANK CORPORATE MARKETS PLC (New York Branch), as Administrative Agent,
L/C Agent, Issuing Lender and Lender



By:/s/ Kamala BasdeoName:Kamala BasdeoTitle:Assistant Vice President Transaction
Execution




By:/s/ Tina WongName:Tina WongTitle:Assistant Vice President Transaction
Execution









Letter of Credit Agreement



--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as Issuing Lender and Lender

By:/s/ Catherine LiuName:Catherine LiuTitle:Vice President













Letter of Credit Agreement



--------------------------------------------------------------------------------



SCHEDULE 1.1
Commitments and Commitment Percentages





CommitmentPercentageLloyds Bank Corporate Markets PLC$50,000,000  50.0%  BMO
Harris Bank N.A.$50,000,000  50.0%  Total$100,000,000  100.0%  







--------------------------------------------------------------------------------



SCHEDULE 5.2
Subsidiaries



Credit PartySubsidiaryPercentage ownership of each owner in SubsidiaryWatford
Holdings Ltd.Watford Re Ltd.100%  Watford Re Ltd.Watford Asset Trust
I100%  Watford Re Ltd.Watford Insurance Company Europe Limited100%  Watford Re
Ltd.Watford Holdings (UK) Limited100%  








--------------------------------------------------------------------------------



SCHEDULE 7.3
Existing Investments


None




--------------------------------------------------------------------------------



SCHEDULE 7.5
Asset Dispositions




None








--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF LETTER OF CREDIT NOTICE
lloydsbank1.jpg [lloydsbank1.jpg]


Lloyds Bank Corporate Markets plc
1095 Avenue of the Americas
34th Floor
New York, NY 10036
+1 212 930 5000


APPLICATION AND AGREEMENT FOR STANDBY LETTER OF CREDIT


Date ________________ L/C No. ________________


Dear Sir or Madam 


Please issue an IRREVOCABLE Standby Letter of Credit (the ‘’Credit’’) by  _____
courier _____ SWIFT as follows :


    ADVISING BANK (if applicable):
FOR ACCOUNT OF (ACCOUNT PARTY’S NAME)


Watford Re Ltd.


IN FAVOR OF (BENEFICIARY’S NAME AND ADDRESS)


AMOUNT




DATE AND PLACE OF EXPIRATION


________________ Lloyds Bank Corporate Markets plc counters in New York



L/C PURPOSE/COVERING:


Special Instructions (if needed):


In consideration of your issuing the Standby Letter of Credit (the ‘’Credit’’)
substantially in accordance with this application, the undersigned hereby agrees
that the terms and conditions as set forth in the 364-Day Letter of Credit
Agreement dated ________ (the “Master Agreement”), between the Bank and the
undersigned shall apply to the Credit and to the obligations of the undersigned
to the Bank with respect thereto. Unless otherwise agreed between the parties,
the letter of credit commission payable by us in respect of the Credit shall be
(1) calculated at a rate of __basis points (__%) per annum calculated in
accordance with the Master Agreement and (2) an issuance fee of $___.




Applicant:


WATFORD RE LTD.




By: ________________________________
Name:
Title:
Date:




Disclaimer:
This information is intended only for the addressee. It may contain privileged
information. If you are no the addressee you must not copy, distribute,
disclose, or use any of the information contained in this communication.
Lloyds Bank Corporate Markets plc is a company organized under the laws of
England and Wales, having company registration no. 10399850. Lloyds Bank
Corporate Markets plc is a member company of Lloyds Banking Group.

--------------------------------------------------------------------------------



EXHIBIT A-2




FORM OF LETTER OF CREDIT


Issue Date  
Clean, Irrevocable Standby Letter of Credit No.:  
Applicant: (Name) _____________________________________
(Address) ___________________________________
To Beneficiary: (Name)  
(Address)  
Dear Sir or Madam:
The banks and financial institutions set forth in Schedule 1 hereto (the
“Lenders”) hereby open this irrevocable (except as expressly otherwise stated
herein) Letter of Credit in your favor as beneficiary (the “Beneficiary”) for
the account of the above mentioned applicant through Lloyds Bank Corporate
Markets PLC, acting as administrative agent (in such capacity, the
“Administrative Agent”) and attorney-in-fact for the Lenders letter of credit
(this “Letter of Credit”) in the aggregate amount of U.S. [$____________],
effective immediately and expiring at the Administrative Agent’s address at 1095
Avenue of the Americas, New York, New York 10036, Attention of: Letter of Credit
Department, no later than 5:00 p.m., New York, New York time, on
__________________ (the “Expiration Date”[, as such date may be extended as set
forth below]).
The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator. The term “Business Day” means any day other than a
Saturday, Sunday, a legal holiday or a day on which banks in New York, New York
are authorized or required by law to be closed.
The Lenders hereby severally undertake to promptly honor your sight draft(s)
drawn on us, duly endorsed on the reverse side thereof by the Beneficiary
expressly specifying the Letter of Credit No. ____________ for all or any part
of this credit if presented at the Administrative Agent’s office specified in
the first paragraph hereof on a Business Day on or prior to the Expiration Date.
Each of the Lenders agrees, for itself alone and not jointly with any other
Lender, to promptly honor a draft drawn by you and presented to the
Administrative Agent in an amount not to exceed the aggregate amount available
to be drawn hereunder multiplied by such Lender’s percentage obligation as set
forth on Schedule 1 to this Letter of Credit (the “Percentage Obligations”) and
in accordance with the terms and conditions hereinafter set forth. The




Exhibit A-2

--------------------------------------------------------------------------------



obligations of the Lenders hereunder shall be several and not joint, and
multiple draws shall be available under this Letter of Credit. Upon the transfer
by a Lender to the Administrative Agent for your account of the amount specified
in a draft drawn on such Lender hereunder, such Lender shall be fully discharged
of its obligations under this Letter of Credit with respect to such draft, such
Lender shall not be obligated thereafter to make any further payments under this
Letter of Credit with respect to such draft, and the amount available to be
drawn thereafter under this Letter of Credit shall be automatically and
permanently reduced by an amount equal to the amount of such draft. The failure
of any Lender to make funds available to the Administrative Agent for payment
under this Letter of Credit shall not relieve any other Lender of its obligation
hereunder to make funds available to the Administrative Agent. Neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to honor its share of any drawings hereunder or to make funds
available to the Administrative Agent.
Except to the extent the amount of this Letter of Credit may be increased, this
Letter of Credit cannot be modified or revoked without your written consent;
provided that this Letter of Credit may be amended to delete a Lender or add a
Lender or change Percentage Obligations so long as such amendment does not
decrease the amount of this Letter of Credit, and need only be signed by the
Administrative Agent so long as any Lender added shall be listed on the “NAIC
List of Qualified U.S. Financial Institutions” maintained by the Securities
Valuation Office of the National Association of Insurance Commissioners as
issuers of letters of credit for which reinsurance reserve credit can be given.
Lloyds Bank Corporate Markets PLC has been appointed by the Lenders to act as,
has been granted the authority by the Lenders to act as, and has been
irrevocably granted a power of attorney by the Lenders to act as Administrative
Agent for the Lenders obligated under this Letter of Credit. As Administrative
Agent, Lloyds Bank Corporate Markets PLC has full power of attorney from such
Lenders to act on their behalf hereunder to (i) execute and deliver this Letter
of Credit, (ii) receive drafts, other demands for payment and other documents
presented by you hereunder, (iii) determine whether such drafts, demands and
documents are in compliance with the terms of this Letter of Credit, and
(iv) notify the Lenders and the Account Party that a valid drawing has been made
and the date that the related payment under this Letter of Credit is to be made;
provided, however, that the Administrative Agent shall have no obligation or
liability for any payment under this Letter of Credit (other than payment to you
of such funds as have been made available to it by the Lenders pursuant to your
draw).
[This Letter of Credit will be automatically extended for a period of one year
upon the expiration date set forth above, unless at least [____] days prior to
such expiration date we send notice to you in writing by registered mail or
courier that we elect not to so extend this Letter of Credit; provided that this
Letter of Credit will not be extended if such extension would result in the
expiration date of this Letter of Credit being later than September 20, 2021.
Upon receipt by you of our notice of election not to extend this Letter of
Credit, you may draw hereunder by your sight draft(s) drawn on us and bearing
the clause “Drawn under Credit No. ______________.”]1
1 To be included if the Account Party requests an Evergreen Letter of Credit in
the applicable Letter of Credit Notice.






Exhibit A-2

--------------------------------------------------------------------------------





This Letter of Credit sets forth in full the terms of the Administrative Agent’s
undertaking and of each Lender’s undertaking. Such undertaking shall not in any
way be modified, amended or amplified by reference to any document or instrument
referred to herein or in which this Letter of Credit is referred to or to which
this Letter of Credit relates and any such reference shall not be deemed to
incorporate herein by reference any document or instrument.
All bank charges and commissions incurred in this transaction are for the
applicant’s account.
We hereby agree with you that drafts drawn under and in compliance with the
terms of this credit that such drafts will be duly honored upon presentation to
the drawee. The obligation of the Administrative Agent and of each Lender under
this Letter of Credit is the individual obligation of the Administrative Agent
and each Lender, respectively, and is in no way contingent upon reimbursement
with respect thereto.
Except as otherwise expressly stated herein, this credit is subject to and
governed by the Laws of the State of New York and the 2007 Revision of the
Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce (Publication 600) and, in the event of any conflict, the
Laws of the State of New York will control. If this credit expires during an
interruption of business as described in Article 36 of said I.C.C. publication,
we agree to effect payment if this Credit is drawn against within 30 days after
the resumption of business.


Signature  Title
Lloyds Bank Corporate Markets PLC as
Administrative Agent and attorney-in fact
for the Lenders set forth in Schedule 1
to this Letter of Credit







Exhibit A-2

--------------------------------------------------------------------------------



SCHEDULE 1



LENDERPERCENTAGE OBLIGATION













Exhibit A-2

--------------------------------------------------------------------------------



EXHIBIT B




FORM OF OFFICER’S COMPLIANCE CERTIFICATE


THIS CERTIFICATE is delivered pursuant to the 364-Day Letter of Credit
Agreement, dated as of September 20, 2019 (the “Credit Agreement”), among
Watford Holdings Ltd. (the “Parent”), Watford Re Ltd. (the “Account Party,” and
together with the Parent, the “Credit Parties”), the Lenders from time to time
parties thereto, and Lloyds Bank Corporate Markets PLC, as Administrative Agent
and L/C Agent. Capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.
The undersigned hereby certifies that:
1.[He][She] is a duly elected _________________ of the Parent.1
2.This Certificate is delivered pursuant to Section 6.2(a) of the Credit
Agreement.
3.[Enclosed with this Certificate are copies of the financial statements as of
_____________, ______, and for the [Fiscal Quarter] [Fiscal Year] then ended, as
required to be delivered under Section [6.1(a)][6.1(b)] of the Credit Agreement.
Such financial statements have been prepared in accordance with the requirements
of Section [6.1(a)][6.1(b)].]2


OR
3. [Enclosed with this Certificate is a copy of the internally-compiled
investment statement of the Account Party as of the last day of _____________,
______, as required to be delivered under Section 6.1(c) of the Credit
Agreement.]3


4.The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Parent and its
Subsidiaries during the accounting period covered by such [financial
statements]4 [internally-compiled investment statement]5.


5.The examination described in paragraph 4 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default as of the date of this Certificate[.][, except as set forth below:]
[Describe here or in a separate attachment any exceptions to paragraph 5 by
listing, in reasonable detail, the nature of the Default or Event of Default and
the action that the Credit Parties have taken or propose to take with respect
thereto.]
1 NTD: Credit Agreement requires signature of the chief executive officer, chief
financial officer, treasurer or controller of the Parent.
2 To be inserted for certificates delivered in connection with Section 6.1(a) or
6.1(b).
3 To be inserted for certificates delivered in connection with Section 6.1(c).
4 To be inserted for certificates delivered in connection with Section 6.1(a) or
6.1(b).
5 To be inserted for certificates delivered in connection with Section 6.1(c).




Exhibit B

--------------------------------------------------------------------------------



6.Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
[Section 7.13(a) and (b)]6 [Section 7.13(c) and (d)]7 of the Credit Agreement as
of the last day of and for the period covered by the [financial
statements]8[internally-compiled investment statement]9 enclosed herewith.
7.[For purposes of determining compliance with Section 7.13(c) and Section
7.13(d) of the Credit Agreement, the amounts specified in items (A)(1) and
(B)(1) in Attachment A to this Certificate do not include any assets or
investments that are subject to any Liens under the Existing Agreements or any
refinancing thereof or custodian agreements permitted by Section 7.1(c)(iv) of
the Credit Agreement.]10
8.There are no outstanding margin call obligations under the Custodian Bank
Agreement, except as described below:






























6 To be inserted for certificates delivered in connection with Section 6.1(a) or
6.1(b).
7 To be inserted for certificates delivered in connection with Section 6.1(c).
8 To be inserted for certificates delivered in connection with Section 6.1(a) or
6.1(b).
9 To be inserted for certificates delivered in connection with Section 6.1(c).
10 To be inserted for certificates delivered in connection with Section 6.1(c).





Exhibit B

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ___ day of _____________, 20___.




WATFORD HOLDINGS LTD.




By: ___________________________________
Name: 
Title: 




























Exhibit B

--------------------------------------------------------------------------------



ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET


[A. Consolidated Indebtedness to Consolidated Tangible Net Worth
(Section 7.13(a) of the Credit Agreement)


(1) Consolidated Indebtedness as of the date of determination
 


$                 
(2) Consolidated Tangible Net Worth as of the date of determination


$                 
(3) Ratio of Consolidated Indebtedness to Consolidated Tangible Net Worth
(Line 1 : Line 2)




       :        
(4) Maximum ratio of Consolidated Indebtedness to Consolidated Tangible Net
Worth under Section 7.13(a)




0.35 : 1.00

B. Minimum Consolidated Tangible Net Worth
(Section 7.13(b) of the Credit Agreement)


(1) Consolidated Tangible Net Worth as of the date of determination (from Line 2
above):





$               


(2) Minimum Amount of Consolidated Tangible Net Worth under Section 7.13(b)


$               ]1







[A. Minimum Asset Holdings
(Section 7.13(c) of the Credit Agreement)


(1) Consolidated assets and investments of the Parent and its Subsidiaries
(excluding any assets or investments subject to a Lien under the Existing
Agreements or any refinancing thereof or custodian agreements permitted by
Section 7.1(c)(iv) of the Credit Agreement) as of the date of determination


 


 


 
$                 
(2) Minimum amount required under Section 7.13(c)
$750,000,000  








Exhibit B

--------------------------------------------------------------------------------



1 To be inserted for certificates delivered in connection with Section 6.1(a) or
6.1(b).





Exhibit B

--------------------------------------------------------------------------------



B. Minimum Investment Grade Asset Holdings
(Section 7.13(d) of the Credit Agreement)


(1) Consolidated assets and investments of the Parent and its Subsidiaries
consisting of cash, Cash Equivalents and Investment Grade Securities (excluding
any assets or investments subject to a Lien under the Existing Agreements or any
refinancing thereof or custodian agreements permitted by Section 7.1(c)(iv) of
the Credit Agreement)






$                 
(2) Minimum amount required under Section 7.13(d)
$500,000,000]2

























































































Exhibit B

--------------------------------------------------------------------------------



2 To be inserted for certificates delivered with monthly balance sheet under
Section 6.1(c).






Exhibit B

--------------------------------------------------------------------------------



EXHIBIT C




FORM OF ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the transactions governed thereby or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:   ______________________________


2. Assignee:   ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]1


3. Account Party:  Watford Re Ltd.


4. Administrative Agent: Lloyds Bank Corporate Markets PLC
5. Credit Agreement: 364-Day Letter of Credit Agreement, dated as of September
20,
1 Select as applicable.





Exhibit C

--------------------------------------------------------------------------------



2019, among the Account Party, Watford Holdings Ltd., certain Lenders from time
to time parties thereto, and Lloyds Bank Corporate Markets PLC, as
Administrative Agent and L/C Agent (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”)
6. Assigned Interest:


Aggregate Amount of Commitment/Letter of Credit Exposure for all Lenders2
Amount of Commitment/Letter of Credit Exposure Assigned3
Percentage Assigned of Commitment/ Letter of Credit Exposure4


CUSIP Number5
$$   %



[7. Trade Date:  ______________]6


8. Effective Date: ______________ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]










































2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Letter of
Credit Exposure of all Lenders thereunder.
5 Insert if applicable.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





Exhibit C

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By: _________________________________


Title: _________________________________




ASSIGNEE:


[NAME OF ASSIGNEE]




By: _________________________________


Title: _________________________________


[Consented to and]7 Accepted:


LLOYDS BANK CORPORATE MARKETS PLC,
as Administrative Agent




By: _________________________________


Title: _________________________________


[Consented to:]8


WATFORD HOLDINGS LTD.




By: _________________________________


Title: _________________________________








7 Delete if the consent of the Administrative Agent is not required by the terms
of the Credit Agreement.
8 Delete if the consent of the Parent is not required by the terms of the Credit
Agreement.






Exhibit C

--------------------------------------------------------------------------------



ANNEX 1 to Assignment and Assumption


364-Day Letter of Credit Agreement, dated as of September 20, 2019, among
Watford Holdings Ltd., Watford Re Ltd., the Lenders party thereto, and
Lloyds Bank Corporate Markets PLC as Administrative Agent and L/C Agent




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with




Exhibit C

--------------------------------------------------------------------------------



their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.














Exhibit C

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF CONFIRMING LENDER AGREEMENT


____________, 20__
[Name of Confirming Lender]
[Address]


Ladies and Gentlemen:
Reference is made to the 364-Day Letter of Credit Agreement dated as of
September 20, 2019 (as amended, restated, supplemented and otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among Watford Re Ltd., Watford Holdings Ltd. (the “Company”), the Lenders party
thereto, and Lloyds Bank Corporate Markets PLC (“Lloyds”), as Administrative
Agent for the Lenders and as L/C Agent. Capitalized terms used but not otherwise
defined herein have the same meaning as in the Credit Agreement.
The undersigned (the “Non-NAIC Issuing Lender”) is an Issuing Lender under the
Credit Agreement in respect of Letters of Credit but is not on the date hereof a
bank listed on the most current NAIC Qualified Institution List. Accordingly, in
order to be an NAIC Qualified Lender for the purposes of the Credit Agreement,
the Non-NAIC Issuing Lender hereby requests that you be a Confirming Lender with
respect to the Non-NAIC Issuing Lender for the purposes of the Credit Agreement
and each Letter of Credit that is issued thereunder.
By your signature below, you undertake that any draft drawn under and in strict
compliance with the terms of any Letter of Credit for which the Non-NAIC Issuing
Lender has an obligation under the Credit Agreement will be duly honored by you
as if, and to the extent, you were originally named on such Letter of Credit in
place of the Non-NAIC Issuing Lender. Notwithstanding the foregoing, your
liability under all Letters of Credit at any one time issued under the Credit
Agreement shall be limited to an amount equal to the Non-NAIC Issuing Lender’s
Ratable Share of the Letter of Credit Commitment under the Credit Agreement in
effect on the date hereof (an amount equal to $______), as such amount may be
increased after the date hereof with your prior written consent. In addition,
you hereby irrevocably appoint and designate the L/C Agent as your
attorney-in-fact, acting through any duly authorized officer of Lloyds, to
execute and deliver, at any time prior to the Commitment Termination Date in
effect on the date of this letter agreement, in your name and on your behalf
each Letter of Credit to be confirmed by you in accordance herewith and with the
Credit Agreement. You agree that, promptly upon the request of the L/C Agent,
you will furnish to the L/C Agent such powers of attorney or other evidence as
any beneficiary of any Letter of Credit may reasonably request in order to




Exhibit D

--------------------------------------------------------------------------------



demonstrate that the L/C Agent has the power to act as attorney-in-fact for you
in connection with the execution and delivery of such Letter of Credit.
In consideration of the foregoing, the Non-NAIC Issuing Lender agrees that if
you shall make any L/C Disbursement in respect of any Letter of Credit, the
Non-NAIC Issuing Lender shall reimburse you by paying to you an amount equal to
the amount of the L/C Disbursement made by you, such payment to be made not
later than 12:00 P.M., New York City time, on (i) the Business Day that the
Non-NAIC Issuing Lender receives notice of such L/C Disbursement, if such notice
is received prior to 10:00 A.M., New York City time, or (ii) the Business Day
immediately following the day that the Non-NAIC Issuing Lender receives such
notice, if such notice is received on a day which is not a Business Day or is
not received prior to 10:00 A.M., New York City time, on a Business Day. The
Non-NAIC Issuing Lender’s obligations to reimburse you as provided in the
foregoing sentence shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this letter agreement
under any and all circumstances whatsoever, and irrespective of any event or
circumstance of the type described in Section 2.4 of the Credit Agreement (or of
any analogous event or circumstance relating to the Non-NAIC Issuing Lender).
If any L/C Disbursement is made by you, then, unless the Non-NAIC Issuing Lender
shall reimburse the amount of such L/C Disbursement to you in full on the date
such L/C Disbursement is made by you, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date of reimbursement, at the rate per annum equal to (i)
the Federal Funds Rate to but excluding the date three Business Days after such
L/C Disbursement and (ii) from and including the date three Business Days after
such L/C Disbursement, 2% plus the Federal Funds Rate.
This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.
[Signatures are on the next page.]





Exhibit D

--------------------------------------------------------------------------------



Please indicate your acceptance of the foregoing terms and conditions by signing
the three enclosed copies of this letter agreement and returning (a) one such
signed copy to the Non-NAIC Issuing Lender at the address indicated above, (b)
one such signed copy to the Administrative Agent at Lloyds Bank Corporate
Markets PLC, 1095 Avenue of the Americas, New York, New York 10036, Attention
of: Letter of Credit Department, and (c) one such signed copy to the Company.
[NAME OF NON-NAIC ISSUING LENDER]


By  
Name:

Title:




AGREED AS AFORESAID:
[NAME OF CONFIRMING LENDER]


By  
Name:

Title:









Exhibit D